Execution Copy
Exhibit 10.1
 
Published CUSIP Number:                     
CREDIT AGREEMENT
Dated as of May 15, 2008
among
PARKER DRILLING COMPANY,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent,
ABN AMRO BANK N.V.,
as Documentation Agent,
and
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC AND LEHMAN BROTHERS INC.,
as
Joint Lead Arrangers and Book Managers
 
Credit Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    36  
1.03 Accounting Terms
    36  
1.04 Rounding
    37  
1.05 Exchange Rates; Currency Equivalents
    37  
1.06 Alternative Currencies
    37  
1.07 Change of Currency
    38  
1.08 Times of Day
    38  
1.09 Letter of Credit Amounts
    38  
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    39  
2.01 The Loans
    39  
2.02 Borrowings, Conversions and Continuations of Loans
    39  
2.03 Letters of Credit
    41  
2.04 Borrowing Base Calculations; Inclusion of Assets in Borrowing Base
    51  
2.05 Prepayments
    52  
2.06 Termination or Reduction of Commitments
    53  
2.07 Repayment of Loans
    53  
2.08 Interest
    54  
2.09 Fees
    55  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    56  
2.11 Evidence of Debt
    56  
2.12 Payments Generally; Administrative Agent’s Clawback
    57  
2.13 Sharing of Payments by Lenders
    59  
2.14 Increase in Revolving Credit Facility
    60  
2.15 Increase in Term Loan Facility
    61  
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    62  
3.01 Taxes
    62  
3.02 Illegality
    66  

Credit Agreement

i



--------------------------------------------------------------------------------



 



         
3.03 Inability to Determine Rates
    67  
3.04 Increased Costs
    67  
3.05 Compensation for Losses
    68  
3.06 Mitigation Obligations; Replacement of Lenders.
    69  
3.07 Survival
    70  
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    70  
4.01 Conditions of Initial Credit Extension
    70  
4.02 Conditions to all Credit Extensions
    73  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    74  
5.01 Corporate Existence; Compliance with Law
    74  
5.02 Corporate Power; Authorization; Enforceable Obligations
    74  
5.03 No Legal Bar
    75  
5.04 No Material Litigation
    75  
5.05 Financial Statements; No Material Adverse Effect
    75  
5.06 No Default
    76  
5.07 Ownership of Property; Liens
    77  
5.08 Intellectual Property
    77  
5.09 Taxes
    77  
5.10 Federal Regulations
    77  
5.11 Labor Matters
    77  
5.12 ERISA Compliance
    78  
5.13 Investment Company Act; Other Regulations
    78  
5.14 Subsidiaries
    78  
5.15 Use of Proceeds
    79  
5.16 Environmental Matters
    79  
5.17 Accuracy of Information, etc
    80  
5.18 Collateral Documents
    80  
5.19 Solvency
    81  
5.20 Insurance
    81  
ARTICLE VI. AFFIRMATIVE COVENANTS
    81  
6.01 Financial Statements
    81  
6.02 Certificates; Other Information
    82  
6.03 Notices
    84  

Credit Agreement

ii



--------------------------------------------------------------------------------



 



         
6.04 Conduct of Business and Maintenance of Existence, etc
    85  
6.05 Maintenance of Property; Insurance
    85  
6.06 Inspection of Property; Books and Records; Discussions
    85  
6.07 Environmental Laws
    86  
6.08 Payment of Obligations
    86  
6.09 Additional Collateral, etc
    86  
6.10 Borrowing Base Certificate
    87  
6.11 Cash Management Systems
    88  
6.12 Inspection of Collateral
    88  
6.13 Casualty and Condemnation
    88  
6.14 Further Assurances
    89  
ARTICLE VII. NEGATIVE COVENANTS
    89  
7.01 Liens
    89  
7.02 Financial Condition Covenants
    91  
7.03 Indebtedness
    91  
7.04 Fundamental Changes
    92  
7.05 Disposition of Property
    92  
7.06 Restricted Payments
    93  
7.07 Modifications of Debt Instruments, etc
    94  
7.08 Transactions with Affiliates
    94  
7.09 Changes in Fiscal Periods
    94  
7.10 Negative Pledge Clauses
    94  
7.11 Restrictions on Subsidiary Distributions
    95  
7.12 Lines of Business
    95  
7.13 Hedge Agreements
    95  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    95  
8.01 Events of Default
    95  
8.02 Remedies Upon Event of Default
    98  
8.03 Application of Funds
    98  
ARTICLE IX. ADMINISTRATIVE AGENT
    100  
9.01 Appointment and Authority
    100  
9.02 Rights as a Lender
    100  
9.03 Exculpatory Provisions
    101  

Credit Agreement

iii



--------------------------------------------------------------------------------



 



         
9.04 Reliance by Administrative Agent
    102  
9.05 Delegation of Duties
    102  
9.06 Resignation of Administrative Agent
    102  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    103  
9.08 No Other Duties, Etc
    103  
9.09 Administrative Agent May File Proofs of Claim
    103  
9.10 Collateral and Guaranty Matters
    104  
9.11 Secured Cash Management Agreements and Secured Hedge Agreements
    105  
9.12 United States Citizen
    105  
ARTICLE X. MISCELLANEOUS
    105  
10.01 Amendments, Etc
    105  
10.02 Notices; Effectiveness; Electronic Communication
    108  
10.03 No Waiver; Cumulative Remedies; Enforcement
    110  
10.04 Expenses; Indemnity; Damage Waiver
    110  
10.05 Payments Set Aside
    112  
10.06 Successors and Assigns
    113  
10.07 Treatment of Certain Information; Confidentiality
    116  
10.08 Right of Setoff
    117  
10.09 Interest Rate Limitation
    118  
10.10 Counterparts; Integration; Effectiveness
    118  
10.11 Survival of Representations and Warranties
    118  
10.12 Severability
    118  
10.13 Replacement of Lenders
    119  
10.14 Governing Law; Jurisdiction; Etc
    119  
10.15 Waiver of Jury Trial
    120  
10.16 No Advisory or Fiduciary Responsibility
    121  
10.17 Electronic Execution of Assignments and Certain Other Documents
    121  
10.18 USA PATRIOT Act
    121  
10.19 Judgment Currency
    122  
10.20 ENTIRE AGREEMENT
    122  
SIGNATURES
    S-1  

Credit Agreement

iv



--------------------------------------------------------------------------------



 



SCHEDULES

         
1.01(a)
  Existing Letters of Credit  
1.01(b)
  Account Debtors  
2.01
  Commitments and Applicable Percentages  
5.02
  Consents, Authorizations, Filings and Notices  
5.04
  Litigation  
5.07
  Specified Rigs  
5.14
  Subsidiaries; Other Equity Investments  
5.16
  Environmental Matters  
5.18
  UCC Filing Jurisdiction; United States Coast Guard Filing  
7.01(f)
  Existing Liens  
7.03(d)
  Existing Indebtedness  
7.05(j)
  Permitted Dispositions  
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

          Form of      
A
  Committed Loan Notice  
B
  Borrowing Base Certificate  
C-1
  Term Note  
C-2
  Revolving Credit Note  
D
  Compliance Certificate  
E-1
  Assignment and Assumption  
E-2
  Administrative Questionnaire  
F
  Subsidiary Guaranty  
G
  Irrevocable Proxy, Pledge and Security Agreement  
H
  First Preferred Fleet Mortgage  
I-1
  Form of Opinion — Counsel to Loan Parties  
I-2
  Form of Opinion — General Counsel to Loan Parties

Credit Agreement

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of May 15, 2008,
among PARKER DRILLING COMPANY, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent and
L/C Issuer, LEHMAN COMMERCIAL PAPER INC., as Syndication Agent, and ABN AMRO
BANK N.V., as Documentation Agent.
PRELIMINARY STATEMENTS:
     The Borrower has requested that the Lenders provide a term loan facility
and a revolving credit facility, and the Lenders have indicated their
willingness to lend and the L/C Issuers have indicated their willingness to
issue letters of credit, in each case, on the terms and subject to the
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Accounts” means accounts receivable of the Borrower or any of its
Subsidiaries arising out of the sales or leasing of goods or services made by
the Borrower or any of its Subsidiaries in the ordinary course of business.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
     “Advance Rate” means at any time, the applicable percentage set forth in
clause (a)(i), (a)(ii) or (a)(iii) of the definition of “Borrowing Base” or such
other percentage as may become effective in lieu of such applicable percentage
in accordance with paragraph (b) or (c) of such definition.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Credit Agreement

1



--------------------------------------------------------------------------------



 



     “Agents” means, collectively, the Administrative Agent, the Syndication
Agent, and the Documentation Agent.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Alternative Currency” means each currency (other than Dollars) that is
approved in accordance with Section 1.06.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or an L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
     “Applicable Fee Rate” means, at any time, in respect of the Revolving
Credit Facility and the Term Loan Facility, 0.50% per annum.
     “Applicable Percentage” means (a) in respect or the Term Loan Facility,
with respect to any Term Loan Lender at any time, the percentage (carried out to
the ninth decimal place) of the Term Loan Facility represented by (i) at any
time during the Availability Period in respect of such Facility, such Term Loan
Lender’s Term Loan Commitment at such time and (ii) thereafter, the principal
amount of such Term Loan Lender’s Term Loans at such time and (b) in respect of
the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Commitments have expired, then the Applicable
Percentage of each Lender in respect of the such Facility shall be determined
based on the Applicable Percentage of such Lender in respect of such Facility
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means (a) in respect to the Term loan Facility, 2.25% per
annum for Base Rate Loans and 3.25% per annum for Eurodollar Rate Loans, and
(b) in respect of the Revolving Credit Facility, (i) from the Closing Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ending June 30, 2008, 1.75%
per annum for Base Rate Loans and 2.75% per annum for Eurodollar Rate Loans, and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
Credit Agreement

2



--------------------------------------------------------------------------------



 



                            Applicable Rate             Eurodollar Rate        
    Consolidated Leverage     Loans and Letters       Pricing Level     Ratio  
  of Credit     Base Rate Loans
1
    < 2.50:1       2.75 %       1.75 %
2
    ³ 2.50:1 but < 3.50:1       3.00 %       2.00 %
3
    ³ 3.50:1       3.25 %       2.25 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Applicable Revolving Credit Percentage” means with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
     “Appropriate Lender” means, at any time, (a) with respect to any of the
Term Loan Facility or the Revolving Credit Facility, a Lender that has a
Commitment with respect to such Facility or holds a Term Loan or a Revolving
Credit Loan, respectively, at such time and (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 or any other form approved by
the Administrative Agent.
Credit Agreement

3



--------------------------------------------------------------------------------



 



     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for each of the fiscal years ended on
December 31, 2006 and December 31, 2007, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
years of the Borrower and its Subsidiaries, including the notes thereto.
     “Availability Period” means (a) in respect of the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02 and (b) in respect of the Term Loan
Facility, the period from and including the Closing Date to the earliest of
(i) the date that falls six months after the Closing Date, (ii) the Maturity
Date for the Term Loan Facility, and (iii) the date of termination of the
commitments of the respective Term Loan Lenders to make Term Loans pursuant to
Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank Products Reserves” means at any time, reserves in respect of Secured
Hedge Agreements and Secured Cash Management Agreements then provided and
outstanding, including, without limitation, the reserves established by the
Administrative Agent pursuant to Section 2.04(b).
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Revolving Credit Loan or Term Loan that bears
interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
Credit Agreement

4



--------------------------------------------------------------------------------



 



     “Borrowing” means a Revolving Credit Borrowing or a Term Loan Borrowing, as
the context may require.
     “Borrowing Base” means (a) Subject to paragraphs (b) and (c) below, at any
time, the amount equal at such time to:
     (i) eighty-five percent (85%) of the aggregate Net Amount of Eligible
Accounts Receivable, plus
     (ii) the Net Book Value of the Eligible Rental Equipment multiplied by the
lesser of (A) the Equipment OLV Percentage and (B) one hundred percent (100%),
plus
     (iii) fifty percent (50%) of the Net Specified Rigs OLV, minus
     (iv) the amount of any reserves established by the Administrative Agent
pursuant to paragraph (b) below.
Notwithstanding the foregoing, in no event shall more than eighty percent (80%)
of the amount of the Borrowing Base consist of Eligible Rental Equipment and
Eligible Specified Rigs in reliance on clauses (a)(ii) and (a)(iii) above.
     (b) The Administrative Agent at any time in the exercise of its Permitted
Discretion shall be entitled to (i) establish and increase or decrease reserves
against Eligible Accounts Receivable, Eligible Rental Equipment, and Eligible
Specified Rigs, (ii) establish and increase or decrease Bank Products Reserves,
(iii) reduce the Advance Rates to be applied under clauses (a)(i), (a)(ii) and
(a)(iii) above to a level below the rates stated therein or (following any such
reduction or following any increase in such Advance Rates pursuant to paragraph
(c) below) restore such Advance Rates to any level equal to or below the Advance
Rates stated in clauses (a)(i), (a)(ii) and (a)(iii) above, (iv) impose
additional restrictions (or eliminate any such additional restrictions) to the
standards of eligibility set forth in the respective definitions of “Eligible
Accounts Receivable”, “Eligible Rental Equipment” and “Eligible Specified Rigs,”
(v) establish and increase or decrease a reserve in the amount of interest
payable by the Borrower under the Agreement on Loans and drawings under Letters
of Credit, including, without limitation, in order to protect each L/C Issuer
issuing Letters of Credit in an Alternative Currency against the results of
exchange rate fluctuations arising with respect to such Letters of Credit and
(vi) adjust the Borrowing Base upon the occurrence of Casualty Events in
accordance with Section 2.04(c).
     (c) The Administrative Agent at any time in the exercise of its Permitted
Discretion shall be entitled, with the consent of all Lenders, to increase the
Advance Rates to a level above the rates stated in clauses (a)(i), (a)(ii) and
(a)(iii) above.
     “Borrowing Base Certificate” means a certificate duly executed by a
Responsible Officer of the Borrower substantially in the form of Exhibit B.
     “Borrowing Base Collateral” means the Accounts, Quail Rental Assets and the
Specified Rigs.
Credit Agreement

5



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means any of the following types of Investments:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits, Euro time deposits or overnight bank deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
     (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government;
     (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
Credit Agreement

6



--------------------------------------------------------------------------------



 



     (f) securities with maturities of 180 days or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
     (g) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition; and
     (h) shares of the Columbia Cash Reserves fund for which an affiliate of
Bank of America, N.A. provides investment advisory services.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means (a) any Person that, at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Cash Management Agreement and (b) any Lender or
Affiliate of a Lender that is party to a Cash Management Agreement with the
Borrower or one of its Subsidiaries as of the Closing Date or the date that such
Person or such Person’s Affiliate becomes a Lender hereunder.
     “Casualty Event” means any loss, casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any Property or asset of the Borrower or any of its Material
Subsidiaries in which the fair market value of the loss of such Property shall
be in excess of $5,000,000 (or its equivalent in other currencies).
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
Credit Agreement

7



--------------------------------------------------------------------------------



 



vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
     (b) a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the Closing Date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or
     (c) a “Change of Control”, or like event, as defined in any of the
Indentures, shall have occurred.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Co-Arrangers” means Banc of America Securities LLC and Lehman Brothers
Inc., each in its capacity as a joint lead arranger and joint book manager.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all of the “Collateral” and “Vessels” referred to in the
Collateral Documents and all of the other Property of the Loan Parties, now
owned or hereafter acquired, that is or is intended under the terms of the
Collateral Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties.
     “Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the supplements to any of the foregoing, the Lockbox
Agreements, the Control Agreements, mortgages, collateral assignments, Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.09, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
     “Commitment” means a Term Loan Commitment or a Revolving Credit Commitment,
as the context may require.
Credit Agreement

8



--------------------------------------------------------------------------------



 



     “Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
     “Compliance Certificate” means a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit D.
     “Concentration Account” means one or more bank accounts maintained by the
Administrative Agent, over which the Administrative Agent shall have sole
dominion and control, into which proceeds of Collateral shall be transferred
from other accounts maintained by the Borrower and the Subsidiary Guarantors, in
the event that the Administrative Agent requires such transfer during the
existence of an Event of Default.
     “Consolidated EBITDA” means, at any date of determination, for any period,
an amount equal to Consolidated Net Income of the Borrower and its Subsidiaries
on a consolidated basis for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts, and other fees and charges associated with Indebtedness
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (v) other
extraordinary, unusual or non-recurring expenses or losses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income (including, whether or
not otherwise includable as a separate item in the statement of Consolidated Net
Income for such period, losses on sales of assets outside of the ordinary course
of business), to the extent such additions are found to be acceptable by the
Administrative Agent, acting reasonably, and (vi) other non-cash charges and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Borrower and its Subsidiaries for such period, (ii) any extraordinary, unusual
or non-recurring income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), to the extent such deductions are found to be acceptable by the
Administrative Agent, acting reasonably, (iii) any other non-cash income, all as
determined on a consolidated basis and (iv) the amount of any cash expenditures
during such period in respect of items that were added as non-cash charges in
determining Consolidated EBITDA for a prior period.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of total interest expense
(including that attributable under Capitalized Leases) for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Borrower or its Subsidiaries with respect to letters of
credit and bankers’ acceptance financing and net costs under Hedge Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
Credit Agreement

9



--------------------------------------------------------------------------------



 



     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
     “Consolidated Leverage Ratio” means, as of the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided that for purposes of calculating Consolidated
EBITDA of the Borrower and its Subsidiaries for any period, (i) the Consolidated
EBITDA of any Person acquired by the Borrower or its Subsidiaries during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period)
if the consolidated balance sheet of such acquired Person and its consolidated
Subsidiaries as at the end of the period preceding the acquisition of such
Person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to be calculated (x) have been previously provided to the Administrative
Agent and the Lenders and (y) either (1) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (2) have been found
acceptable by the Administrative Agent and (ii) the Consolidated EBITDA of any
Person Disposed of by the Borrower or its Subsidiaries during such period shall
be excluded for such period (assuming the consummation of such Disposition and
the repayment of any Indebtedness in connection therewith occurred on the first
day of such period).
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, the
consolidated net income (or loss) of the Borrower and its Subsidiaries for that
period; provided, that in calculating Consolidated Net Income of the Borrower
and its consolidated Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
cash dividends or similar cash distributions and (c) the undistributed earnings
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
     “Consolidated Senior Secured Debt” means all Consolidated Total Debt that
is secured by a Lien on any Property.
     “Consolidated Senior Secured Leverage Ratio” means, as of the last day of
any period of four consecutive fiscal quarters, the ratio of (a) Consolidated
Senior Secured Debt as of such date to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended; provided that for purposes of
calculating Consolidated EBITDA of the Borrower and its Subsidiaries for any
period, the Consolidated EBITDA of any Person acquired by the Borrower or its
Subsidiaries during such period and the Consolidated EBITDA of any Person
Disposed of
Credit Agreement

10



--------------------------------------------------------------------------------



 



by the Borrower or its Subsidiaries during such period shall be included or
excluded, as applicable, as provided in the proviso set forth in the definition
of Consolidated Leverage Ratio.
     “Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries as of such date
(other than Indebtedness of the type described in clause (f) of the definition
of “Indebtedness”), determined on a consolidated basis in accordance with GAAP.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreement” means in respect of each deposit account, securities
account, lockbox account, concentration account, collection account or
disbursement account, in each case other than any Immaterial Account, in the
United States existing and maintained for any Loan Party as of the Closing Date
and each account identified to the Administrative Agent pursuant to
Section 6.11(a), a Control Agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, pursuant to which
(a) the Borrower or the Subsidiary Guarantor, as the case may be, that is the
owner of such account irrevocably instructs the bank or securities intermediary
that maintains such account that such bank or securities intermediary shall
follow the instructions or entitlement orders, as the case may be, of the
Administrative Agent without further consent of the Borrower or such Subsidiary
Guarantor and (b) the Administrative Agent agrees that it will not give any
instructions or entitlement orders, as the case may be, in respect of such
account unless an Event of Default has occurred and is continuing. Each Control
Agreement shall contain such other terms as shall be customary for agreements of
such type.
     “Convertible Notes” means the $125,000,000 aggregate principal amount of
convertible notes of the Borrower issued pursuant to the Convertible Notes
Indenture.
     “Convertible Notes Indenture” means the Indenture, dated as of July 5,
2007, in respect of the Convertible Notes, together with all instruments and
other agreements entered into by the Borrower or its Subsidiaries in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 7.07.
     “Cost” means in respect of any Quail Rental Assets, the net cost of such
Quail Rental Assets to Quail Tools after all cash and other discounts or other
allowances which may be allowed or taken by Quail Tools against the purchase
price of such Quail Rental Assets.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
Credit Agreement

11



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Loan
Facility plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, Revolving Credit Loans or participations in L/C
Obligations required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     “Derivatives Counterparty” has the meaning specified in Section 7.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any Property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Documentation Agent” means ABN AMRO Bank N.V. in its capacity as
documentation agent under any of the Loan Documents, or any successor
documentation agent.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
Credit Agreement

12



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Eligible Accounts Receivable” means Accounts of the Borrower and the
Subsidiary Guarantors payable in Dollars. In determining the amount to be so
included, the face amount of such Accounts shall exclude any such Accounts that
the Administrative Agent determines to be ineligible pursuant to the definition
of the term “Borrowing Base”. Unless otherwise approved in writing by the
Administrative Agent, no Account of the Borrower or its Subsidiaries shall be
deemed to be an Eligible Account Receivable if:
     (a) it arises out of a sale made by such Borrower or any of its
Subsidiaries to an Affiliate; or
     (b) (i) in the case of any Account due from an account debtor other than a
Qualified Account Debtor, the Account is unpaid more than (A) 60 days after the
original payment due date and/or (B) 90 days after the original invoice date and
(ii) in the case of Accounts due from account debtors whose long-term unsecured
debt obligations are rated at least A by Moody’s or A2 by S&P (each, a
“Qualified Account Debtor”), the Account is unpaid more than (A) 90 days after
the original payment due date and/or (B) 120 days after the original invoice
date; or
     (c) it is from the same account debtor (or any Affiliate thereof) and fifty
percent (50%) or more, in face amount, of all Accounts from such account debtor
(and any Affiliate thereof) are ineligible pursuant to clause (b) above; or
     (d) the Account, when aggregated with all other Accounts of such account
debtor (and any Affiliate thereof), exceeds ten percent (10%) in face value of
all Accounts of the Borrower and its Subsidiaries combined then outstanding, to
the extent of such excess, provided, to the extent that such Accounts are
otherwise deemed to be an Eligible Account Receivable, that (i) Accounts
supported or secured by an irrevocable letter of credit in form and substance
satisfactory to the Administrative Agent, issued by a financial institution
satisfactory to the Administrative Agent, and duly transferred to the
Administrative Agent (together with sufficient documentation to permit direct
draws by the Administrative Agent) shall be excluded to the extent of the face
amount of such letter of credit for the purposes of such calculation and
(ii) with respect to the account debtors listed on Schedule 1.01(b) attached
hereto, the percentage referred to above shall be deemed to be the percentage
set forth on such Schedule opposite the name of such account debtor; or
     (e) (i) the account debtor is also a creditor of the Borrower or such
Subsidiary, (ii) the account debtor has disputed its liability on, or the
account debtor has made any claim with respect to, such Account or any other
Account due from such account debtor to the Borrower or such Subsidiary, which
has not been resolved or (iii) the Account otherwise is or may reasonably be
expected to become subject to any right of setoff by the account debtor or with
respect to which any other claim, counterclaim, chargeback, rebate, allowance or
offset has been asserted; provided that any Account deemed
Credit Agreement

13



--------------------------------------------------------------------------------



 



ineligible pursuant to this clause (e) shall only be ineligible to the extent of
the amount owed by the Borrower or such Subsidiary to the account debtor, the
amount of such dispute or claim, or the amount of such setoff, other claim,
counterclaim, chargeback, rebate, allowance or offset, as applicable; or
     (f) the account debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or if a decree or order for relief has been
entered by a court having jurisdiction over the account debtor in an involuntary
case under the federal bankruptcy laws, as now constituted or hereafter amended,
or if any other petition or other application for relief under the federal
bankruptcy laws has been filed by or against the account debtor, or if the
account debtor has filed a certificate of dissolution under applicable state law
or shall be liquidated, dissolved or wound-up, or shall authorize or commence
any action or proceeding for dissolution, winding-up or liquidation, or if the
account debtor has failed, suspended business, declared itself to be insolvent,
is generally not paying its debts as they become due or has consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs (any such act or event
an “Act of Bankruptcy”), unless the payment of Accounts from such account debtor
is secured by assets of, or guaranteed by, in either case in a manner
satisfactory to the Administrative Agent, a Person with respect to which an Act
of Bankruptcy has not occurred and that is acceptable to the Administrative
Agent or, if the Account from such account debtor arises subsequent to a decree
or order for relief with respect to such account debtor under the federal
bankruptcy laws, as now or hereafter in effect, the Administrative Agent shall
have determined that the timely payment and collection of such Account will not
be impaired; or
     (g) the sale is to an account debtor outside of the United States, Canada
or Puerto Rico, unless such account debtor has supplied the Borrower or such
Subsidiary with an irrevocable letter of credit in form and substance
satisfactory to the Administrative Agent, issued by a financial institution
satisfactory to the Administrative Agent and which has been duly transferred to
the Administrative Agent (together with sufficient documentation to permit
direct draws by the Administrative Agent); or
     (h) the sale to the account debtor is on a bill-and-hold, guarantied sale,
sale-and-return, sale on approval or consignment basis or made pursuant to any
other written agreement providing for repurchase or return; or
     (i) the Administrative Agent determines in its Permitted Discretion that
collection of such Account is insecure or that such Account may not be paid by
reason of the account debtor’s financial inability to pay; or
     (j) the account debtor is the United States of America, any State or any
political subdivision, department, agency or instrumentality thereof, unless the
Borrower or such Subsidiary duly assigns its rights to payment of such Account
to the Agent pursuant to the Collateral Assignment of Claims Act of 1940 (31
U.S.C. § 3727 et seq.) or complies with any similar State or local law as Agent
shall require; or
Credit Agreement

14



--------------------------------------------------------------------------------



 



     (k) the goods giving rise to such Account have not been shipped and
delivered to and accepted by the account debtor or the services giving rise to
such Account have not been performed by the Borrower or such Subsidiary and
accepted by the account debtor or the Account otherwise does not represent a
final sale (except to the extent that such Account arises from a leasing
transaction); or
     (l) any documentation relating to the Account does not comply with all
applicable legal requirements, including, where applicable, the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board of Governors of the Federal Reserve System; or
     (m) the Administrative Agent does not have a valid and perfected first
priority security interest in such Account or the Account does not otherwise
conform to the representations and warranties contained in the Credit Agreement,
any Collateral Document or any of the other Loan Documents; or
     (n) the Accounts are subject to any adverse security deposit, progress
payment or other similar advance made by or for the benefit of the applicable
account debtor; provided, that any Account deemed ineligible pursuant to this
clause (n) shall only be ineligible to the extent of the amount of any such
deposit, payment or other similar advance; or
     (o) the Accounts are evidenced by or arise under any instrument or chattel
paper unless such instruments or chattel paper have been pledged to the
Administrative Agent containing such endorsement as the Administrative Agent
shall require; or
     (p) the account debtor has a presence in a State requiring the filing of
Notice of Business Activities Report or similar report in order to permit the
Borrower or such Subsidiary to seek judicial enforcement in such State of
payment of such Account unless the Borrower or such Subsidiary has qualified to
do business in such State or has filed a Notice of Business Activities Report or
equivalent report for the then current year or such failure to file and
inability to seek judicial enforcement is capable of being remedied without any
material delay or material cost; or
     (q) the Account arises from progress billings or other billing arrangements
such that the obligation of the account debtor with respect to such Account is
conditioned upon the Borrower’s or such Subsidiary’s satisfactory completion of
any further performance under the agreement giving rise thereto; or
     (r) the Account is deemed by the Administrative Agent in its Permitted
Discretion to be otherwise ineligible for inclusion in the calculation of the
Borrowing Base.
     “Eligible Rental Equipment” means the Rental Equipment of Quail Tools.
Unless otherwise approved in writing by the Administrative Agent, no Rental
Equipment shall be Eligible Rental Equipment unless: (i) it is owned solely by
Quail Tools and Quail Tools has good, valid and marketable title thereto;
(ii) it is at all times subject to the Administrative Agent’s valid and duly
perfected first priority security interest granted pursuant to the Security
Credit Agreement

15



--------------------------------------------------------------------------------



 



Agreement and no other Lien (other than (x) any Permitted Liens referred to in
Section 7.01(a) or (y) any landlord’s Lien unless a rent reserve with respect to
the relevant leased property has been deducted from the Borrowing Base in
accordance with clause (ii) of the following sentence); (iii) Quail Tools shall
at all times have title to such Rental Equipment and shall have the ability to
direct the disposition thereof (subject only to the rights of any lessee under
any lease in effect with respect to such Rental Equipment) and it is not located
outside the continental United States, the Gulf of Mexico waters subject to
state or Federal jurisdiction and Canada; (iv) it is not obsolete,
unmerchantable or slow moving, as determined by the Administrative Agent in its
reasonable credit judgment; and (v) it conforms in all respects to the
warranties and representations set forth in the Credit Agreement. In no event
shall (i) any Rental Equipment held under a Vendor Lease, (ii) any Rental
Equipment held at a leased property (other than Rental Equipment on active lease
located at customer locations in the ordinary course of business) unless a
landlord lien waiver satisfactory in all respects to the Administrative Agent
has been obtained with respect thereto (or, if no landlord lien waiver has been
obtained, a rent reserve equal to three months rent on such leased property has,
if elected by the Administrative Agent in its sole discretion, been deducted
from the Borrowing Base) and (iii) any Rental Equipment otherwise deemed
ineligible by the Administrative Agent in its Permitted Discretion, constitute
Eligible Rental Equipment.
     “Eligible Specified Rigs” means the Specified Rigs of the Borrower and
Subsidiary Guarantors. Unless otherwise approved in writing by the
Administrative Agent, no Specified Rigs shall be an Eligible Specified Rig
unless: (i) it is owned solely by the Borrower or another Loan Party and such
Loan Party has good, valid and marketable title thereto; (ii) it is at all times
subject to the Administrative Agent’s valid and duly perfected first priority
Lien granted pursuant to the Mortgages and no other Lien (other than any
Permitted Liens referred to in Section 7.01(a) or Section 7.01(n); (iii) a Loan
Party shall at all times have title to such Specified Rig and shall have the
ability to direct the disposition thereof (subject only to the rights of any
charteree under any charter in effect with respect to such Specified Rig) and it
is not located outside the continental United States or the Gulf of Mexico
waters subject to state or Federal jurisdiction; (iv) it is not obsolete, as
determined by the Administrative Agent in its reasonable credit judgment; and
(v) it conforms in all respects to the warranties and representations set forth
in the Credit Agreement and applicable Mortgage and is fully insured in the
manner required by the Credit Agreement and applicable Mortgage. In no event
shall any Specified Rig otherwise deemed ineligible by the Administrative Agent
in its Permitted Discretion, constitute Eligible Specified Rigs.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including
Credit Agreement

16



--------------------------------------------------------------------------------



 



those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equipment OLV Percentage” means at any time, the percentage equal to
(i) the Net Equipment OLV of the Quail Rental Assets as of the date of the then
most recent appraisal of the Quail Rental Assets divided by the Net Book Value
of the Quail Rental Assets as of such date, multiplied by (ii) 50%.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any
Credit Agreement

17



--------------------------------------------------------------------------------



 



liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

             
Eurodollar Rate
  =   Eurodollar Base Rate                   1.00 – Eurodollar Reserve
Percentage    

     Where,
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Eurodollar Rate Loan” means a Revolving Credit Loan or Term Loan that
bears interest at a rate based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Subsidiaries” means: (a) Parker Drilling Investment Company, an
Oklahoma corporation, (b) PKD Sales Corporation, an Oklahoma corporation,
(c) any Foreign Subsidiary and (d) any Domestic Subsidiary owned by any Foreign
Subsidiary; provided, that a Subsidiary
Credit Agreement

18



--------------------------------------------------------------------------------



 



shall cease to be an Excluded Subsidiary if either (y) it provides a guaranty of
the obligations under any Indenture or (z) in the case of each of Parker
Drilling Investment Company and PKD Sales Corporation, it ceases to be an
“Unrestricted Subsidiary” under the Indentures.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii).
     “Existing Credit Agreement” means that certain $60,000,000 Amended and
Restated Credit Agreement, dated as of September 20, 2007 among the Borrower,
Lehman Brothers Inc., as sole advisor, sole lead arranger and sole bookrunner,
Bank of America, as syndication agent, Lehman Commercial Paper Inc., as
administrative agent, and a syndicate of lenders.
     “Existing L/C Issuer” means each issuer of the Existing Letters of Credit.
     “Existing Letters of Credit” means each letter of credit described in
Schedule 1.01(a) attached hereto.
     “Facility” means the Term Loan Facility or the Revolving Credit Facility,
as the context may require.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
Credit Agreement

19



--------------------------------------------------------------------------------



 



     “Fee Letter” means the letter agreement, dated April 18, 2008, among the
Borrower, the Administrative Agent and Banc of America Securities Inc.
     “Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).
     “Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of an L/C Issuer). For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “Foreign Plan” has the meaning specified in Section 5.12(d).
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or
Credit Agreement

20



--------------------------------------------------------------------------------



 



other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided, however, that the term Guarantee shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to, or could
give rise to liability under, any Environmental Law.
     “Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract and (b) any Lender or
Affiliate of a Lender that is party to a Swap Contract with the Borrower or one
of its Subsidiaries as of the Closing Date or the date that such Person or such
Person’s Affiliate becomes a Lender hereunder.
     “High Strikes Agreements” has the meaning specified in Schedule 5.14.
     “Identified Additional Material Subsidiary” means each of the following
Subsidiaries of the Borrower: (a) Anachoreta, Inc., a Nevada corporation,
(b) Parker Drilling Company North America, Inc., a Nevada corporation,
(c) Parker Drilling Company of Niger, an Oklahoma corporation, (d) Parker
Drilling Company of Oklahoma, Incorporated, an Oklahoma corporation, (e) Parker
Drilling Company of South America, Inc., an Oklahoma corporation, (f) Parker
Technology, L.L.C., a Louisiana limited liability company, and (g) Parker-VSE,
Inc., a Nevada corporation.
     “Immaterial Account” means any account in which the aggregate amount on
deposit (or, in the case of any securities account, the total fair market value
of all securities held in such account) does not at any time exceed $25,000.
     “Immaterial Subsidiary” means any Subsidiary designated by the Borrower, by
written notice to the Administrative Agent, as an “Immaterial Subsidiary”;
provided, that (a) no Subsidiary may be so designated unless such Subsidiary
(i) had assets having an aggregate book value, as of the end of the fiscal year
most recently ended, not exceeding $1,000,000 and (ii) had Consolidated Net
Income not exceeding $1,000,000 for such fiscal year and (b) any Subsidiary
shall automatically cease to be an Immaterial Subsidiary if at the end of any
subsequent fiscal year such Subsidiary would not meet the requirements set forth
in the foregoing clause (a).
Credit Agreement

21



--------------------------------------------------------------------------------



 



     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money;
     (b) all obligations of such Person for the deferred purchase price of
Property or services (other than trade payables incurred in the ordinary course
of such Person’s business);
     (c) all obligations of such Person evidenced by bonds, debentures, notes,
or other similar instruments;
     (d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);
     (e) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
     (f) the maximum amount of all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities;
     (g) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire, defease or otherwise acquire for value (other than through the
issuance of common stock of such Person) any Equity Interest in such Person or
any other Person, other than any such obligations the payment of which would be
permitted by Section 7.06(c) or (d);
     (h) all Guarantees of such Person in respect of any of the foregoing;
     (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation; and
     (j) for purposes of Section 8.01(e) only, net obligations of such Person
under any Swap Contract.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
Credit Agreement

22



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Indentures” means the collective reference to the Convertible Notes
Indenture and the Senior Notes Indenture.
     “Information” has the meaning specified in Section 10.07.
     “Initial Appraisal Report” means, collectively, (a) a satisfactory
independent collateral appraisal of the assets of Quail Tools prepared during
the twelve-month period ending on the Closing Date, including in connection with
the Existing Credit Agreement and (b) a satisfactory independent collateral
appraisal of the Specified Rigs prepared during the three-month period ending on
the Closing Date, in each case, prepared by a third-party collateral appraiser
reasonably acceptable to the Administrative Agent in its sole discretion.
     “Initial Projections” has the meaning specified in Section 4.01(a)(xii).
     “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
Credit Agreement

23



--------------------------------------------------------------------------------



 



     (iii) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including by
way of Guarantee or otherwise), or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit Percentage. All L/C Advances shall be
denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means (a) in respect of the Existing Letters of Credit only,
each Existing L/C Issuer; (b) in respect of each Letter of Credit issued
hereunder on or after the Closing Date, Bank of America in its capacity as
issuer of Letters of Credit hereunder, (c) any Lender from time to time
designated by the Borrower as an L/C Issuer with the consent of such Lender and
the Administrative Agent, or (d) any successor issuer of Letters of Credit
hereunder.
Credit Agreement

24



--------------------------------------------------------------------------------



 



     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall be deemed to include the Existing Letters of Credit. Letters
of Credit may be issued in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $50,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan or a Revolving Credit Loan.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Subsidiary Guaranty, the Collateral Documents, the Fee Letter and each Issuer
Document.
     “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor; provided, however, that solely for purposes of Section 4.01, “Loan
Party” shall exclude each Identified Additional Material Subsidiary.
Credit Agreement

25



--------------------------------------------------------------------------------



 



     “Lockbox Agreement” means in respect of each lockbox account, and related
lockbox and collection account, an agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, pursuant to which the
bank that maintains such account and the Borrower or the Subsidiary Guarantor,
as the case may be, that is the named owner of such account shall agree with the
Administrative Agent (a) that such lockbox and accounts shall be used solely for
the collection and deposit of proceeds of Collateral, (b) that, upon notice from
the Administrative Agent, such bank shall transfer at the end of each business
day all collected funds in any such account to a Concentration Account and
(c) the Administrative Agent agrees that it will not give the notice described
in the foregoing clause (b) unless an Event of Default has occurred and is
continuing. Each Lockbox Agreement shall contain such other terms as shall be
customary for agreements of such type.
     “Material Adverse Effect” means any event, development or circumstance that
has had or could reasonably be expected to have (a) a material adverse effect
upon the business, assets, properties or financial condition of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity or enforceability against any Loan Party of any material provision of
any Loan Document to which it is a party.
     “Material Subsidiary” means each Domestic Subsidiary that is not an
Immaterial Subsidiary.
     “Maturity Date” means with respect to each Facility, May 14, 2013;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” has the meaning specified in Section 4.01(a)(iv).
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Amount” means with respect to any Account at any time, the face amount
of such Account on any date less (to the extent not otherwise deducted pursuant
to the definition of “Eligible Account”) any and all returns, rebates, discounts
(which may, at the Administrative Agent’s option, be calculated on shortest
terms), credits, allowances or taxes (including any sales, excise or other
taxes) at any time issued, owing, claimed by any account debtor, granted,
outstanding or payable in connection with, or any interest accrued on the amount
of, such Account at such time.
     “Net Book Value” means (i) Cost minus (ii) accumulated depreciation
calculated (A) in accordance with GAAP and (B) consistently with the Quail
Tools’ accounting practices as of the Closing Date.
Credit Agreement

26



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” means, in connection with any issuance or sale of debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.
     “Net Equipment OLV” means, as reasonably determined by the Administrative
Agent in good faith based on the Initial Appraisal Report or the most recent
appraisal conducted pursuant to Section 6.12, the Value of the Eligible Rental
Equipment that is estimated to be recoverable in an orderly liquidation of such
Equipment (less applicable freight and duty charges, if any), net of liquidation
expenses.
     “Net Loss Proceeds” means, in connection with any Casualty Event, all
insurance proceeds or other amounts actually received, less any deductibles
applied or to be paid and any costs and expenses incurred in the collection
thereof.
     “Net Specified Rigs OLV” means as reasonably determined by the
Administrative Agent in good faith based upon the Initial Appraisal Report or
the most recent appraisal conducted pursuant to Section 6.12, as applicable, the
value of the Eligible Specified Rigs that is estimated to be recoverable in an
orderly liquidation of such Eligible Specified Rigs (less applicable freight and
duty charges, if any), net of estimated liquidation expenses.
     “Note” means a Term Note or a Revolving Credit Note, as the context may
require.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, that (a) obligations of the Borrower or any
Subsidiary under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be secured and guaranteed pursuant to the Collateral Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under the Secured Cash Management
Agreements and Secured Hedge Agreements.
     “Ordinary Course of Business” means with respect to any transaction
involving any Person, the ordinary course of such Person’s business, as
conducted by such Person in accordance with past practices and undertaken by
such Person in good faith and not for the purpose of evading any covenant or
restriction in any Loan Document.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the
Credit Agreement

27



--------------------------------------------------------------------------------



 



certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Term Loans and Revolving
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Term Loans
and Revolving Loans, as the case may be, occurring on such date; (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent of the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Paying Subsidiary” has the meaning specified in Section 7.06(a).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Discretion” means the Administrative Agent’s judgment exercised
in good faith based upon its consideration of any factor which the
Administrative Agent believes in good faith: (a) will or reasonably could be
expected to adversely affect the value of the Borrowing Base Collateral, the
enforceability or priority of the Administrative Agent’s Liens thereon or the
amount which the Administrative Agent, the Lenders or any L/C Issuer would be
likely to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral; (b) suggests that any
collateral report of financial information delivered to the Administrative Agent
by any Person, with respect to the Borrowing Base Collateral is incomplete,
inaccurate or misleading in any material respect; (c) materially increases the
likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving
Credit Agreement

28



--------------------------------------------------------------------------------



 



the Borrower or any Subsidiary of the Borrower or any of the Borrowing Base
Collateral; or (d) creates or reasonably could be expected to create a Default
or Event of Default. In exercising such judgment, the Administrative Agent may
consider such factors already included in or tested by the definition of
Eligible Accounts Receivable, Eligible Rental Equipment or Eligible Specified
Rigs, as well as any of the following: (i) the changes in collection history and
dilution with respect to the Accounts; (ii) changes in demand for, pricing of,
or product mix of Rental Equipment or Specified Rigs; (iii) changes in any
concentration of risk with respect to the Borrower’s or any of its Subsidiaries’
Accounts, Rental Equipment or Specified Rigs; and (iv) any other factors that
change in any material respect the credit risk of lending to the Borrower on the
security of the Borrower’s or any of its Subsidiaries Accounts, Rental Equipment
or Specified Rigs. The burden of establishing lack of good faith hereunder shall
be on the Borrower.
     “Permitted Liens” means any Liens permitted by subsections (a), (b), (c),
(d), (e) and (n) of Section 7.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Debt” has the meaning specified in the Security Agreement.
     “Pledged Equity” has the meaning specified in the Security Agreement.
     “Projections” has the meaning specified in Section 6.02(c) and includes the
Initial Projections.
     “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.
     “Public Lender” has the meaning specified in Section 6.02.
     “Quail Rental Assets” means all Rental Equipment owned by Quail Tools.
     “Quail Tools” means Quail Tools, L.P. an Oklahoma limited partnership.
     “Refinancing Debt” means any Indebtedness permitted by clause (ii) of
Section 7.03(d).
     “Register” has the meaning specified in Section 10.06(c).
Credit Agreement

29



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Rental Equipment” means Inventory (as defined in the UCC) which is of a
type offered for lease in the Ordinary Course of Business as conducted on the
Closing Date.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
     “Required Term Loan Lenders” means, as of any date of determination, Term
Loan Lenders holding more than 50% of the Term Loan Facility on such date;
provided that the portion of the Term Loan Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Loan Lenders.
     “Requirement of Law” means as to any Person, the Organization Documents of
such Person, and any Law or determination of an arbitrator, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of a Loan Party, but in any event,
with respect to financial matters, the chief financial officer of such Loan
Party and, in the case of monthly financial statements and related Compliance
Certificates, the controller or the treasurer of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
Credit Agreement

30



--------------------------------------------------------------------------------



 



     “Restricted Payment” has the meaning specified in Section 7.06.
     “Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, and (d) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Lenders shall require.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(c).
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit C-2.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any Swap Contract permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, each other
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-
Credit Agreement

31



--------------------------------------------------------------------------------



 



agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
     “Security Agreement” has the meaning specified in Section 4.01(a)(iii).
     “Security Agreement Supplement” has the meaning specified in the Security
Agreement.
     “Senior Notes” means the $225,000,000 aggregate principal amount of senior
unsecured notes of the Borrower issued pursuant to the Senior Notes Indenture.
     “Senior Notes Indenture” means that certain Indenture, dated as of
October 10, 2003, in respect of the Senior Notes, together with all instruments
and other agreements entered into by the Borrower or such Subsidiaries in
connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.07.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Specified Personal Property” means any Property of a type in which a Lien
is purported to be granted pursuant to the Security Agreement or Mortgage.
     “Specified Rigs” means each of the barge rigs, other than workover rigs and
those that are not capable of drilling to depths of 15,000 feet or more, as
located and operating in the continental United States or the Gulf of Mexico
waters subject to state or Federal jurisdiction, and owned by the Borrower or
any Subsidiary Guarantor described in Schedule 5.07 and each such other barge
rig acquired after the Closing Date and made subject to a Mortgage pursuant to
Section 6.09.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the relevant L/C Issuer, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the relevant L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
relevant L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such
Credit Agreement

32



--------------------------------------------------------------------------------



 



currency; and provided further that the relevant L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Guarantors” means, collectively, (a) each Material Subsidiary
of the Borrower other than any Excluded Subsidiary and (b) Quail USA, LLC.
     “Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.09.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
Credit Agreement

33



--------------------------------------------------------------------------------



 



     “Syndication Agent” means Lehman Commercial Paper Inc. in its capacity as
syndication agent under any of the Loan Documents, or any successor syndication
agent.
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Term Loan” means an advance made by any Term Loan Lender under the Term
Loan Facility.
     “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(a).
     “Term Loan Commitment” means, as to each Term Loan Lender, its obligation
to make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Loan Lender’s name on Schedule 2.01 under the caption “Term
Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term Loan Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Term Loan Facility” means, at any time, (a) at any time during the
Availability Period in respect of such Facility, the sum of (i) the aggregate
amount of the Term Loan Commitments at such time and (ii) the aggregate
principal amount of the Term Loans of all Term Loan Lenders outstanding at such
time and (b) thereafter, the aggregate principal amount of the Term Loans of all
Term Loan Lenders outstanding at such time.
     “Term Loan Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Term Loan Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds Term Loans at such time.
     “Term Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C-1.
Credit Agreement

34



--------------------------------------------------------------------------------



 



     “Threshold Amount” means $10,000,000.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans and L/C Obligations.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Value” means with reference to the value of the Rental Equipment, value
determined on the basis of the lower of cost or market of such Rental Equipment
in accordance with GAAP, with the cost thereof calculated on a first-in,
first-out basis determined in accordance with GAAP.
     “Vendor Lease” means a lease pursuant to which Goods (as defined in the
UCC) are leased from a Vendor Lessor, whether or not such lease constitutes an
operating or a capital lease under GAAP and whether or not such lease
constitutes a true lease or a secured transaction under the UCC or any other
Requirement of Law.
     “Vendor Lessor” means a Person who leases Goods (as defined in the UCC) to
another Person pursuant to a Vendor Lease.
     “Wholly Owned Subsidiary” means, as to any Person, any other Person all of
the Equity Interests of which (other than directors’ qualifying shares required
by law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
     “Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
Credit Agreement

35



--------------------------------------------------------------------------------



 



     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required
Credit Agreement

36



--------------------------------------------------------------------------------



 



Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the relevant L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
L/C Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the relevant L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the relevant L/C Issuer, as the case
may be.
     1.06 Alternative Currencies. (a) The Borrower may from time to time request
that Letters of Credit be issued in a currency other than Dollars; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuers.
     (b) Any such request shall be made to the Administrative Agent not later
than 10:00 a.m., 20 Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the L/C Issuers, in their sole discretion). In the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify each L/C Issuer thereof. Each L/C Issuer shall notify the Administrative
Agent, not later than 10:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency.
Credit Agreement

37



--------------------------------------------------------------------------------



 



     (c) Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and any L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.
     1.07 Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     1.08 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
Credit Agreement

38



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans.
     (a) The Term Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term Loan Lender severally agrees to make up to two loans to the
Borrower from time to time, on any Business Day during the Availability Period
for the Term Loan Facility, in an aggregate amount not to exceed such Term Loan
Lender’s Term Loan Commitment; provided, however, that each Term Loan Borrowing
shall be in a minimum principal amount of $20,000,000 or, if less, the entire
remaining aggregate amount of the Term Loan Commitments at such time and
provided further, after giving effect to any Term Loan Borrowing, the Total
Outstandings shall not exceed the Borrowing Base then in effect. Each Term Loan
Borrowing shall consist of Term Loans made simultaneously by the Term Loan
Lenders in accordance with their respective Applicable Percentage of the Term
Loan Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
     (b) The Revolving Credit Borrowing. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower in Dollars from time to
time, on any Business Day during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment; and (iii) the Total Outstandings shall not
exceed the Borrowing Base then in effect. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be
Credit Agreement

39



--------------------------------------------------------------------------------



 



in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Term Loan Borrowing or Revolving Credit Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and, second, shall
be made available to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Term Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Term Loan Lenders, and no Revolving Credit Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Revolving Lenders.
Credit Agreement

40



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     After giving effect to all Term Loan Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than five Interest Periods in effect with
respect to Term Loans. After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than five Interest Periods in effect in respect of the Revolving Credit
Facility.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (x) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, and (z) the Total Outstandings
shall not exceed the Borrowing Base then in effect. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     (ii) No L/C Issuer shall issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
Credit Agreement

41



--------------------------------------------------------------------------------



 



or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date.
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $25,000,
in the case of a commercial Letter of Credit ,or $25,000, in the case of a
standby Letter of Credit;
     (D) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
     (E) such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;
     (F) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (G) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into satisfactory arrangements with the
Borrower of such Lender to eliminate such L/C Issuer’s risk with respect to such
Lender.
Credit Agreement

42



--------------------------------------------------------------------------------



 



     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as such L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may reasonably require.
Credit Agreement

43



--------------------------------------------------------------------------------



 



     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the applicable L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
Credit Agreement

44



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 10:00 a.m. on the date of any payment by any L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by any L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse the applicable L/C Issuer in an amount equal to the
amount of such drawing and in the applicable currency. If the Borrower fails to
so reimburse the applicable L/C Issuer by such time, such L/C Issuer shall
promptly notify the Administrative Agent, who shall then promptly notify each
Revolving Credit Lender, of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the applicable L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 12:00 noon on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.
Credit Agreement

45



--------------------------------------------------------------------------------



 



     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
amount shall be solely for the account of such L/C Issuer.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse each L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against any L/C Issuer, the Borrower, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse each L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the relevant
Credit Agreement

46



--------------------------------------------------------------------------------



 



L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of any L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in Dollars and
in the same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Revolving Credit Administrative Agent for the
account of the applicable L/C Issuer its Applicable Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
Credit Agreement

47



--------------------------------------------------------------------------------



 



     (iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, but in an any event, within 48 hours of receipt of such
copy, notify the applicable L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against such L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of the L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the
Credit Agreement

48



--------------------------------------------------------------------------------



 



terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral.
     (i) Upon the request of the Administrative Agent, (A) if any L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.
     (ii) The Administrative Agent may, with respect to outstanding Letters of
Credit issued in an Alternative Currency, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
     (iii) Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuers and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuers (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked deposit accounts at
Bank of America. Reasonable interest shall accrue on any such cash deposit,
which accrued interest shall be for the account of the Borrower, subject to this
Agreement. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable L/C Issuer.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such
Credit Agreement

49



--------------------------------------------------------------------------------



 



agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to 0.125
of 1% times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit and (ii) for each standby Letter of Credit equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (A) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (B) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each standby Letter of Credit shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, while any Letter of Credit Fee is not
paid when due, all such overdue Letter of Credit Fees shall accrue at the
Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit or any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate and on terms separately agreed
between the Borrower and the applicable L/C Issuer (including, without
limitation, as to the time of payment of such fee), and (ii) with respect to
each standby Letter of Credit, at the rate per annum agreed upon from time to
time between the Borrower and such L/C Issuer (which in the case of Bank of
America as L/C Issuer shall be the rate specified in the Fee Letter), computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee for each
standby Letter of Credit shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
Credit Agreement

50



--------------------------------------------------------------------------------



 



     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
     2.04 Borrowing Base Calculations; Inclusion of Assets in Borrowing Base.
(a) At any time when the Total Outstandings equal or exceed $50,000,000, based
on the most recent Borrowing Base Certificate delivered by the Borrower to the
Administrative Agent, the Administrative Agent shall in its good faith credit
judgment determine which Accounts, Rental Equipment and Specified Rigs shall be
“Eligible Accounts”, “Eligible Rental Equipment,” and “Eligible Specified Rigs”,
respectively, for purposes of this Agreement, utilizing the criteria set forth
in the definitions for such terms set forth in Section 1.01.
     (b) Concurrently with delivery by the Borrower to the Administrative Agent
of (i) any notice designating any Swap Contract as a “Secured Hedge Agreement”
and (ii) any Borrowing Base Certificate, the Borrower will deliver to the
Administrative Agent a report from the relevant counterparty setting forth the
Swap Termination Value of such Swap Contract, determined in accordance with
procedures customary in the relevant market. The Administrative Agent will
calculate from time to time the net amount of the Swap Termination Values of all
Secured Hedge Agreements on the basis of such counterparty report, and if such
net amount is unfavorable to the Borrower (i.e., the Borrower would owe a net
amount under all Secured Hedge Agreements if all Specified Hedge Agreements were
terminated on such date), the Administrative Agent may, and at the request of
the Required Lenders, will, establish a reserve for purposes of calculating the
Borrowing Base pursuant to the definition thereof set forth in Section 1.01 in
an amount equal to such net unfavorable amount, and will maintain such reserve
until the next determination by the Administrative Agent pursuant to this
paragraph.
     (c) During any period when the Applicable Rate is Pricing Level 3, in the
event that a Casualty Event has occurred related to any Borrowing Base
Collateral, to the extent the Net Loss Proceeds received by the Borrower or any
Loan Party with respect to such Casualty Event exceed $5,000,000 and have not
been applied or budgeted to be applied to repair, restore or replace the
Property affected by such Casualty Event within the earlier of 90 days after the
occurrence thereof and 30 days after the receipt of such Net Loss Proceeds, the
Administrative Agent, in the exercise of its Permitted Discretion may, and at
the request of the Required Lenders shall, reduce the Borrowing Base based upon
its review of such Casualty Event; provided that the Borrowing Base shall not be
reduced by an amount greater than (i) the lesser of (A) 100% of such Net Loss
Proceeds and (B) the Net Specified Rigs OLV or Net Book Value, as applicable,
for the affected Borrowing Base Collateral, or (ii) in the case of a total loss
or taking of such Collateral, the Net Specified Rigs OLV or Net Book Value, as
applicable, for the affected Borrowing Base Collateral (in either case, the
“Casualty Adjustment Amount”); and provided further that if the Borrowing Base
is reduced pursuant to this section, the Borrowing Base shall be increased by
the corresponding Casualty Adjustment Amount or other applicable amount
determined in accordance with the definition of “Borrowing Base” upon the repair
or
Credit Agreement

51



--------------------------------------------------------------------------------



 



replacement of such Borrowing Base Collateral through the application of such
Net Loss Proceeds (or an equivalent amount of other funds).
     2.05 Prepayments. (a) Optional. Subject to the last sentence of this
Section 2.05(a), the Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof on a pro-rata basis, and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities. Notwithstanding
anything to the contrary contained herein, the Borrower shall not be permitted
to prepay the Term Loan Facility pursuant to this Section 2.05(a) during the
period from the Closing Date through the date ten Business Days thereafter.
     (b) Mandatory. (i) If for any reason the Total Outstandings at any time
exceed the lesser of the Borrowing Base at such time and the Aggregate
Commitments at such time, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess. If such Borrowing Base deficiency occurs
as a result of a reduction in the Borrowing Base pursuant to Section 2.04(c) as
a result of a Casualty Event, the Borrower shall utilize the Net Loss Proceeds
of such Casualty Event, when received, to take the action described in the
preceding sentence. The Administrative Agent may, at any time and from time to
time after the initial deposit of such Cash Collateral, request that additional
Cash Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
     (ii) Each prepayment of Loans pursuant to the foregoing Section 2.05(b)(i)
shall be applied, first, ratably to the principal repayment installments of the
Term Loan Facility on a pro-rata basis and, second, to the Revolving Credit
Facility in the following manner: first, ratably to the L/C Borrowings, second,
ratably to the outstanding Revolving Credit Loans, and, third, to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or
Credit Agreement

52



--------------------------------------------------------------------------------



 



from the Borrower or any other Loan Party) to reimburse the relevant L/C Issuer
or the Revolving Credit Lenders, as applicable.
     2.06 Termination or Reduction of Commitments.
     (a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility or Letter of Credit Sublimit, or from
time to time permanently reduce the Revolving Credit Facility or the Letter of
Credit Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
collateralized hereunder would exceed the Letter of Credit Sublimit, and
(iv) if, after giving effect to any reduction of the Revolving Credit Facility,
the Letter of Credit Sublimit exceeds the amount of the Revolving Credit
Facility, the Letter of Credit Sublimit shall be automatically reduced by the
amount of such excess.
     (b) Mandatory. The aggregate Term Loan Commitments shall be automatically
and permanently reduced to zero on the last day of the Availability Period for
the Term Loan Facility.
     (c) Application of Commitment Reductions; Payment of Fees.
     (i) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit or the Revolving
Credit Commitments under this Section 2.06. Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.
     (ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Loan
Commitments under this Section 2.06. Upon any reduction of the unused portion of
the aggregate Term Loan Commitments, the Term Loan Commitment of each Term Loan
Lender shall be reduced by such Lender’s ratable portion of such reduction
amount. All fees in respect of the Term Loan Facility accrued until the
effective date of any termination of the Term Loan Facility shall be paid on the
effective date of such termination.
     2.07 Repayment of Loans.
     (a) Term Loans. The Borrower shall repay to the Term Loan Lenders the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts
Credit Agreement

53



--------------------------------------------------------------------------------



 



set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06):

                    Date   Amount
September 30, 2009
  $ 3,000,000  
December 31, 2009
  $ 3,000,000  
March 31, 2010
  $ 3,000,000  
June 30, 2010
  $ 3,000,000  
September 30, 2010
  $ 3,000,000  
December 31, 2010
  $ 3,000,000  
March 31, 2011
  $ 3,000,000  
June 30, 2011
  $ 3,000,000  
September 30, 2011
  $ 3,000,000  
December 31, 2011
  $ 3,000,000  
March 31, 2012
  $ 3,000,000  
June 30, 2012
  $ 3,000,000  
September 30, 2012
  $ 3,000,000  
December 31, 2012
  $ 3,000,000  
March 31, 2013
  $ 3,000,000  
Maturity Date
  $ 5,000,000  

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Loan Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date; provided, further, that if the aggregate of all
Term Loan Borrowings is in an amount less than $50,000,000, then the amount of
the scheduled repayments to be made, commencing with the payment scheduled on
September 30, 2009, shall be deemed reduced pro rata by an aggregate amount
equal to the difference of $50,000,000 minus the aggregate principal amount of
all Term Loan Borrowings.
     (b) Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
     2.08 Interest.
     (a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.
     (b) (i) If any amount of principal of any Loan or L/C Borrowing is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, all outstanding Loans and L/C Borrowings
(whether or not overdue) shall thereafter
Credit Agreement

54



--------------------------------------------------------------------------------



 



bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws until such
amount is paid in full (after as well as before judgment).
     (ii) If any amount (other than principal of any Loan or L/C Borrowing)
payable by the Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such overdue amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws until such
amount is paid in full (after as well as before judgment).
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j):
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. In addition, the Borrower shall pay to
the Administrative Agent for the account of each Term Loan Lender in accordance
with its Applicable Percentage of the Term Loan Facility, a commitment fee equal
to the Applicable Fee Rate times the actual daily amount by which the aggregate
Term Loan Commitments exceed the Outstanding Amount of Term Loans. The
commitment fee shall accrue at all times during the relevant Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and, in the case of the
commitment fee with respect to the Revolving Credit Facility, on the last day of
the Availability Period for the Revolving Credit Facility or, in the case of the
commitment fee with respect to the Term Loan Facility, on the last day of the
Availability Period for the Term Loan Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.
     (b) Other Fees. (i) The Borrower shall pay to the Co-Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
Credit Agreement

55



--------------------------------------------------------------------------------



 



     (ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans when the
Base Rate is determined by Bank of America’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
     2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach
Credit Agreement

56



--------------------------------------------------------------------------------



 



schedules to its Note and endorse thereon the date, Type (if applicable),
amount, and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
     2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. If, for any reason, the Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, the Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. The Borrower agrees that, if an
Event of Default shall have occurred and is continuing, the Administrative Agent
may (and the Administrative Agent hereby agrees that it shall) (A) cause each
bank that maintains any account subject to a Control Agreement or a Lockbox
Agreement to transfer, on a daily basis, all collected funds in any such account
to a Concentration Account and (B) apply any amounts on deposit in a
Concentration Account to repay Loans whenever any Loans are outstanding.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with
Credit Agreement

57



--------------------------------------------------------------------------------



 



interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or L/C Issuers, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or L/C Issuers, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation
Credit Agreement

58



--------------------------------------------------------------------------------



 



to do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of
Credit Agreement

59



--------------------------------------------------------------------------------



 



this Agreement or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     2.14 Increase in Revolving Credit Facility.
     (a) Request for Increase. Provided no Event of Default has occurred and is
continuing, upon notice to the Administrative Agent (which shall promptly notify
the Revolving Credit Lenders), the Borrower may from time to time (including on
the Closing Date), request an increase in the Revolving Credit Facility by an
amount (for all such requests) not exceeding $50,000,000; provided, however,
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, (ii) the Borrower may make a maximum of three such requests, and
(iii) after giving effect to such increase, the Aggregate Commitments shall not
be in excess of $180,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Revolving Credit Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Revolving Credit Lenders).
     (b) Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.
     (c) Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent and the L/C Issuers (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Revolving Credit Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
     (d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.
Credit Agreement

60



--------------------------------------------------------------------------------



 



     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Event of Default has occurred or is continuing. The
Borrower shall prepay any Revolving Credit Loans outstanding on the Revolving
Credit Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Revolving Credit Percentages
arising from any nonratable increase in the Revolving Credit Commitments under
this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.15 Increase in Term Loan Facility.
     (a) Request for Increase. Provided no Event of Default has occurred and is
continuing, upon notice to the Administrative Agent (which shall promptly notify
the Term Loan Lenders), the Borrower may from time to time (including on the
Closing Date), request an increase in the Term Loans by an amount (for all such
requests) not exceeding $50,000,000; provided, however, that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, (ii) the
Borrower may make a maximum of three such requests, and (iii) after giving
effect to such increase, the Aggregate Commitments shall not be in excess of
$180,000,000. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Term Loan Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Term Loan
Lenders).
     (b) Lender Elections to Increase. Each Term Loan Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Loans and, if so, whether by an amount equal to, greater than,
or less than its ratable portion (base on such Term Loan Lender’s Applicable
Percentage in respect of the Term Loan Facility) of such requested increase. Any
Term Loan Lender not responding within such time period shall be deemed to have
declined to increase its Term Loans.
     (c) Notification by Administrative Agent; Additional Term Loan Lenders. The
Administrative Agent shall notify the Borrower and each Term Loan Lender of the
Term Lon Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent (which approval shall not be
Credit Agreement

61



--------------------------------------------------------------------------------



 



unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Term Loan Lenders pursuant to a joinder agreement in form
and substance satisfactory to the Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Term Loans are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Term Loan Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Term Loan Lenders of the final allocation of such
increase and the Term Loan Increase Effective Date. As of the Term Loan Increase
Effective Date, the amortization schedule for the Term Loans set forth in
Section 2.07(a) shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Term Loan Increase Effective Date. Such amendment may be signed by
the Administrative Agent on behalf of the Lenders.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Term Loan Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Term
Loan Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Event of Default has occurred or is continuing. The
additional Term Loans shall be made by the Term Loan Lenders participating
therein pursuant to the procedures set forth in Section 2.02.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the
Credit Agreement

62



--------------------------------------------------------------------------------



 



Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
     (iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the
Credit Agreement

63



--------------------------------------------------------------------------------



 



Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or any L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Borrower hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.
Credit Agreement

64



--------------------------------------------------------------------------------



 



     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
Credit Agreement

65



--------------------------------------------------------------------------------



 



     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent,
such Lender or any L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower
Credit Agreement

66



--------------------------------------------------------------------------------



 



through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all such Eurodollar Rate Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
     (iii) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
Credit Agreement

67



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
Credit Agreement

68



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
     (c) any failure by the Borrower to make payment of drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or
     (d) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
Credit Agreement

69



--------------------------------------------------------------------------------



 



     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) an irrevocable proxy, pledge and security agreement, in substantially
the form of Exhibit G (together with each other irrevocable proxy, pledge and
security agreement and irrevocable proxy, pledge and security agreement
supplement delivered pursuant to Section 6.09, in each case as amended, the
“Security Agreement”), duly executed by each Loan Party, together with:
     (A) certificates representing the Pledged Equity referred to therein
accompanied by undated transfer powers executed in blank or, if any of the
Pledged Equity shall be uncertificated securities, confirmation and evidence
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been transferred to and perfected by the
Administrative Agent for the benefit of the Secured Parties in accordance with
Section 9-106 of the Uniform Commercial Code, and instruments evidencing the
Pledged Debt indorsed in blank,
     (B) proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
     (C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,
Credit Agreement

70



--------------------------------------------------------------------------------



 



     (D) [reserved],
     (E) the Control Agreements duly executed by the appropriate parties, and
     (F) evidence that all other action, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken (including receipt of
duly executed payoff letters, UCC-3 termination statements and consent
agreements) or arrangements therefor satisfactory to the Administrative Agent
shall have been made;
     (iv) a first preferred fleet mortgage, in substantially the form of
Exhibit H (with such changes as may be satisfactory to the Administrative Agent
and its counsel to account for local law matters) and covering each of the
Specified Rigs listed on Schedule 5.07 (together with each other mortgage and
mortgage supplement or amendment delivered pursuant to Section 6.09, in each
case as amended, the “Mortgages”), duly executed by the appropriate Loan Party,
together with:
     (A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording with
the United States Coast Guard and all other filing or recording offices that the
Administrative Agent may deem necessary or desirable in order to create a valid
first and subsisting Lien on the “vessels” described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid (or
arrangements for such payment satisfactory to the Administrative Agent shall
have been made),
     (B) evidence of the insurance required by the terms of the Mortgages, and
     (C) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken, including delivery of an
abstract of title, certificate of ownership, copy of certificate of
documentation, and copy of certificate of financial responsibility (for each
jurisdiction where applicable) with respect to each Specified Rig;
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that
Credit Agreement

71



--------------------------------------------------------------------------------



 



each of the Borrower and each Subsidiary Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
     (vii) a favorable opinion of Bracewell and Giuliani LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in
substantially the form of Exhibit I-1 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
     (viii) a favorable opinion of Ronald Potter, Esq., general counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in
substantially the form of Exhibit I-2 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
     (ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (x) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the most recent Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
     (xi) copies of the Audited Financial Statements and unaudited interim
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for each fiscal quarterly period ended subsequent to December 31,
2007 as to which such financial statements are available, accompanied by a
certificate of a Responsible Officer of the Borrower;
     (xii) the consolidated balance sheet, and statements of earnings and cash
flows of the Borrower, prepared on a pro forma basis, and projections of the
revenues, expenses, and cash flows of the Borrower covering the period from the
Closing Date through December 31, 2012, prepared on a quarterly basis for each
fiscal year ending on December 31, 2008 and December 31, 2009 and an annual
basis for each fiscal year December 31, 2010, December 31, 2011, and
December 31, 2012 (the “Initial Projections”), prepared by a Responsible Officer
of the Borrower having responsibility over financial matters, all in form and
substance satisfactory to the Administrative Agent;
     (xiii) the Initial Appraisal Report;
     (xiv) if the initial Credit Extension shall be in an aggregate principal
amount equal to or greater than $50,000,000, a Borrowing Base Certificate duly
certified by the
Credit Agreement

72



--------------------------------------------------------------------------------



 



chief executive officer, chief financial officer, treasurer or controller of the
Borrower relating to the initial Credit Extension;
     (xv) certificates of insurance, naming the Administrative Agent, on behalf
of the Secured Parties, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;
     (xvi) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended March 31, 2008, signed by the chief
financial officer of the Borrower;
     (xvii) evidence that the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released; and
     (xviii) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers, or any Lender reasonably
may require.
     (b) The Administrative Agent, Lenders and Co-Arrangers shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced prior to the Closing Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder (including all such reasonable fees, charges and
disbursements of counsel to the Administrative Agent, paid directly to such
counsel if requested by the Administrative Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of
Credit Agreement

73



--------------------------------------------------------------------------------



 



Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, one of the L/C Issuers
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     (d) At any time when the Total Outstandings equal or exceed $50,000,000,
the Administrative Agent shall be satisfied that the Borrowing Base exceeds the
Outstanding Amount of the Term Loans, Revolving Credit Loans and L/C Obligations
at such time, after giving effect to such Credit Extension.
     (e) In the case of a Credit Extension in the form of any Letter of Credit
to be denominated in an Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent or the applicable L/C Issuer would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent that the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
     5.02 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
Credit Agreement

74



--------------------------------------------------------------------------------



 



to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with (a) the borrowings hereunder, (b) the execution, delivery,
performance, validity or enforceability against any Loan Party of this Agreement
or any of the other Loan Documents, (c) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (d) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof), or (e) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except (i) consents,
authorizations, filings and notices described in Schedule 5.02, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect (except as noted on Schedule 5.18) and (ii) the filings
referred to in Section 5.18. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
     5.03 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law nor any material Contractual Obligation of the Borrower or
any of its Subsidiaries, including, without limitation, arising under any of the
Indentures, and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Collateral Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.04 No Material Litigation. No litigation, investigation, claim or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower after due and diligent investigation,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues that (a) purport to affect or pertain
to this Agreement or any other Loan Document or any of the transactions
contemplated hereby or thereby, or (b) except as specifically disclosed in
Schedule 5.04, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, and there has been no adverse change in the
status, or financial effect on any Loan Party or any Subsidiary thereof, of the
matters described in Schedule 5.04.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements, reported on by and accompanied by an
unqualified report from KPMG LLP or PricewaterhouseCoopers LLP, as applicable,
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at December 31, 2006 and December 31, 2007,
as applicable, and the
Credit Agreement

75



--------------------------------------------------------------------------------



 



consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.
     (b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries at March 31, 2008, and the related unaudited consolidated
statements of income and cash flows for the period ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the quarterly period then
ended (subject to the absence of footnotes and normal year-end audit
adjustments).
     (c) All such financial statements described in subsections (a) and (b) of
this Section, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by KPMG LLP or PricewaterhouseCoopers LLP, as
applicable, and disclosed therein). The Borrower and its Subsidiaries do not
have any material Guarantees, contingent liabilities and liabilities for taxes
(except for any such tax liabilities to taxing authorities outside of the United
States which are not, in the aggregate, material to the Borrower and its
Subsidiaries taken as a whole) or any long-term leases or unusual forward or
long-term commitments, including, without limitation, any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in the foregoing subsection (b). During the period from December 31,
2007 to and including the date hereof, there has been no Disposition by the
Borrower or any of its Subsidiaries of any material part of its business or
Property, except as reflected in the financial statements described in
subsections (a) and (b) of this Section.
     (d) Since December 31, 2007, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     (e) The Projections of the Borrower and its consolidated Subsidiaries,
copies of which have heretofore been furnished to the Lenders, have been
prepared in good faith under the direction of a Responsible Officer of the
Borrower having responsibility for financial matters, and in accordance with
GAAP based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made. The Borrower has no reason to
believe that as of the date of delivery thereof such Projections are materially
misleading in any material respect in light of the circumstances under which
made, or omit to state any material fact which would render them misleading in
any material respect, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
     5.06 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any of its Contractual Obligations in any
respect that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
Credit Agreement

76



--------------------------------------------------------------------------------



 



     5.07 Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material Property, and none of such
Property is subject to any Lien except Liens permitted by Section 7.01.
Schedule 5.07 sets forth a complete and accurate list, as of the Closing Date,
of all barge rigs located and operating in the continental United States or Gulf
of Mexico waters subject to state or Federal jurisdiction owned by each Loan
Party and each of its Subsidiaries, showing as of the date hereof the record
owner and registration number as contained in the official records of the
National Vessel Documentation Center of the United States Coast Guard.
     5.08 Intellectual Property. The Borrower and each of its Subsidiaries owns,
or is licensed to use, all material Intellectual Property necessary for the
conduct of its business as currently conducted; no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim; and the use of such Intellectual Property by the Borrower and its
Subsidiaries does not infringe on the rights of any Person in any material
respect.
     5.09 Taxes. Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns and reports
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted in each case, with respect to which reserves in conformity with GAAP
have been provided on the books of the Borrower or its Subsidiaries, as the case
may be); and no tax Lien has been filed, and, to the knowledge of the Borrower,
no claim is being asserted, with respect to any such tax, fee or other charge
(other than any such Liens and claims in favor of taxing authorities outside of
the United States which are not, in the aggregate, material to the Borrower and
its Subsidiaries taken as a whole). Neither the Borrower nor any Subsidiary
thereof is party to any tax sharing agreement.
     5.10 Federal Regulations. No part of the proceeds of any Loans will be used
in violation of Regulation U issued by the FRB as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
regulations of the FRB.
     5.11 Labor Matters. There are no strikes or other labor disputes against
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.
Credit Agreement

77



--------------------------------------------------------------------------------



 



     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except where such
non-compliance has not had and could not reasonably be expected to have a
Material Adverse Effect. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
     (d) With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”), each Foreign Plan is in compliance in all
material respects with the provisions of the applicable law or terms of the
applicable Foreign Government Scheme or Arrangement, except where such
non-compliance has not had and could not reasonably be expected to have a
Material Adverse Effect.
     5.13 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the FRB) which limits its ability to incur Indebtedness.
     5.14 Subsidiaries. (a) The Subsidiaries listed on Schedule 5.14 constitute
all of the Subsidiaries of the Borrower at the date hereof. Schedule 5.14 sets
forth as of the Closing Date the name and jurisdiction of incorporation and, in
the case of each Loan Party, the U.S. taxpayer identification number of each
such Subsidiary and, as to each, the percentage of each class of
Credit Agreement

78



--------------------------------------------------------------------------------



 



Equity Interest owned by each Loan Party. All of the outstanding Equity
Interests in such Subsidiaries have been validly issued, and fully paid and
non-assessable and, with respect to Equity Interests that are Collateral, are
owned free and clear of all Liens except those created under the Collateral
Documents. The Borrower has no Investments in any other corporation or entity
other than those specifically disclosed in Schedule 5.14. Schedule 5.14
identifies as of the Closing Date each Material Subsidiary, Immaterial
Subsidiary and Excluded Subsidiary.
     (b) As of the date hereof, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any Subsidiary,
except as disclosed on Schedule 5.14.
     5.15 Use of Proceeds. The proceeds of the Loans, and the Letters of Credit,
shall be used for the general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Law or any Loan Document, including to
repay the Indebtedness under the Existing Credit Agreement and to fund
acquisitions and capital expenditures.
     5.16 Environmental Matters. Other than as set forth on Schedule 5.16 and
exceptions to any of the following that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:
     (a) The Borrower and its Subsidiaries: (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and
(iv) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
     (b) Hazardous Materials are not present at, on, under, in, or about any
real property now or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries, or at any other location (including, without limitation,
any location to which Hazardous Materials have been sent for re-use or recycling
or for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Borrower or any
of its Subsidiaries, or (ii) interfere with the Borrower’s or any of its
Subsidiaries’ continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Borrower or any of its Subsidiaries.
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrower or any of its
Credit Agreement

79



--------------------------------------------------------------------------------



 



Subsidiaries will be, named as a party that is pending or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened.
     (d) Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the CERCLA or any similar Environmental
Law, or with respect to any Hazardous Material.
     (e) Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
     (f) Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Hazardous Material other than indemnity obligations in the ordinary course of
business.
     5.17 Accuracy of Information, etc. No written statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or written statement furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or the other Loan Documents or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein, taken as a whole, not materially misleading in light of the
circumstances under which made. As of the Closing Date, there is no fact known
to any Loan Party that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.
     5.18 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein and
proceeds thereof. When financing statements in appropriate form are filed in the
offices specified on Schedule 5.18, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (other than the Specified Rigs) and the
proceeds thereof, as security for the Secured Obligations (as defined in the
Security Agreement), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.01). When the Mortgage is filed for
recording in the National Vessel Documentation Center of the United States Coast
Guard located in Falling Waters, West Virginia, the Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Specified Rigs and such other Collateral described
therein and the proceeds thereof, as security for the Secured
Credit Agreement

80



--------------------------------------------------------------------------------



 



Obligations (as defined in the Mortgage), in each case prior and superior in
right to any other Person (except Liens permitted by Section 7.01).
     5.19 Solvency. As of the Closing Date, each of the Borrower and each Loan
Party that is a Material Subsidiary is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
     5.20 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates, except to the extent that reasonable self-insurance meeting the same
standards is maintained with respect to such risks, and which insurance meets
the requirements of the Mortgages.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary (other than any Immaterial Subsidiary) to:
     6.01 Financial Statements. Deliver to the Administrative Agent (which shall
promptly furnish to each Lender), in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing;
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and
     (c) as soon as available, but in any event not later than 30 days after the
end of each month occurring during each fiscal year of the Borrower (other than
the third, sixth, ninth and
Credit Agreement

81



--------------------------------------------------------------------------------



 



twelfth such month), the unaudited consolidated balance sheets of the Borrower
and its Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income and of cash flows for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures as of the end of and for the corresponding
period in the previous year, certified by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments);
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) and (b) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
(which shall promptly furnish to each Lender), or, in the case of clause (f), to
the relevant Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate (it being understood that
such certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
in each case to the extent any failure to do so would constitute a Default or
Event of Default hereunder, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by the Borrower and its Subsidiaries with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and (y) any
UCC financing statements or other filings or recordings specified in such
Compliance Certificate as being required to be delivered therewith;
     (c) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the
Credit Agreement

82



--------------------------------------------------------------------------------



 



end of the following fiscal year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively and
together with the Initial Projections, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;
     (d) no later than 10 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Indentures;
     (e) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC; and
     (f) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Co-Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the
Credit Agreement

83



--------------------------------------------------------------------------------



 



“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Borrower or its respective Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Co-Arrangers, the L/C Issuers and the Lenders to treat the Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrowers or their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Co-Arrangers shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
     6.03 Notices. Promptly notify the Administrative Agent (which shall
promptly furnish such notice to each Lender) of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect or (ii) litigation, investigation or proceeding
which may exist at any time between the Borrower or any of its Subsidiaries and
any Governmental Authority that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the amount involved is $5,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought
which, if granted, could reasonably be expected to have a Material Adverse
Effect;
     (d) as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know of the occurrence of any ERISA Event; and
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower or relevant
Subsidiary has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
Credit Agreement

84



--------------------------------------------------------------------------------



 



     6.04 Conduct of Business and Maintenance of Existence, etc. (a)
(i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises useful and necessary in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.04 and except, in the
case of the foregoing clause (ii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     6.05 Maintenance of Property; Insurance. (a) Keep all material Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business. The Borrower shall furnish certificates, policies or
endorsements to Administrative Agent as Administrative Agent shall require as
proof of such insurance, and, if the Borrower fails to do so, Administrative
Agent is authorized, but not required, to obtain such insurance at the expense
of the Borrower. All policies shall provide for at least thirty (30) days prior
written notice to Administrative Agent of any cancellation or reduction of
coverage and that Administrative Agent may act as attorney for the Borrower in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. The
Borrower shall cause Administrative Agent to be named as a loss payee and an
additional insured (but without any liability for any premiums) under such
insurance policies and the Borrower shall obtain non-contributory lender’s loss
payable endorsements to all insurance policies in form and substance
satisfactory to Administrative Agent. Such lender’s loss payable endorsements
shall specify that the proceeds of such insurance shall be payable to
Administrative Agent, for the ratable benefit of the Secured Parties, as its
interests may appear and further specify that Administrative Agent shall be paid
regardless of any act or omission by the Borrower or any of its Affiliates. The
Administrative Agent, at its option, may apply any insurance proceeds received
by Administrative Agent at any time while any Event of Default shall have
occurred and be continuing to the cost of repairs or replacement of Collateral
and/or, to payment of the Obligations, whether or not then due, in any order and
in such manner as Administrative Agent may determine or hold such proceeds as
cash collateral for the Obligations.
     6.06 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit any
Lender (accompanied by any other Lender that so elects) to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time, upon reasonable prior notice, and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with its independent certified public accountants (it being
understood that all such notices shall be given through the Administrative Agent
and shall be coordinated with any other such notices to the
Credit Agreement

85



--------------------------------------------------------------------------------



 



extent reasonably possible), in each case no more often than twice in any
calendar year in the aggregate for all Lenders unless an Event of Default shall
have occurred and be continuing.
     6.07 Environmental Laws. Comply in all respects with, and take all
reasonable action to ensure compliance in all respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all respects with and maintain, and take all reasonable action to
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that any
failures to so comply or maintain could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
     6.08 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each case, where non-payment thereof could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
     6.09 Additional Collateral, etc. (a) With respect to any Specified Personal
Property acquired after the Closing Date by the Borrower or any Subsidiary
Guarantor (other than any Property subject to a Lien expressly permitted by
Section 7.01(g) or 7.01(j)), including without limitation, any barge rig located
or operating in the continental United States or waters of the Gulf of Mexico
subject to state or Federal jurisdiction, not listed on Schedule 5.07, as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent such amendments or supplements to the Security Agreement or Mortgages or
such other documents as the Administrative Agent reasonably deems necessary to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
Lien in such Property and (ii) take all actions necessary or advisable to grant
to the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority Lien in such Property, subject to Permitted Liens, including
without limitation, the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Security Agreement or by law or
as may be requested by the Administrative Agent and the recording of such
amendment or supplement with the United States Coast Guard.
     (b) With respect to any new Material Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Material Subsidiary that ceases to
be an Excluded Subsidiary and any existing Domestic Subsidiary that ceases to be
an Immaterial Subsidiary), by the Borrower or any of the Subsidiary Guarantors,
promptly (i) cause such new Subsidiary (A) to become a party to the Subsidiary
Guaranty and the Security Agreement, (B) in the case of any such Subsidiary
owning a barge rig located or operating in the continental United States or
waters of the Gulf of Mexico subject to state or Federal jurisdiction, to
execute and deliver a Mortgage covering such
Credit Agreement

86



--------------------------------------------------------------------------------



 



rig, and (C) in the case of any Domestic Subsidiary, to take such actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority Lien in the Collateral described
in the Security Agreement or Mortgage with respect to such new Subsidiary
(subject to Permitted Liens), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Agreement or by law or as may be reasonably requested
by the Administrative Agent and the recording of such Mortgage with the United
States Coast Guard, and (ii) if reasonably requested by the Administrative Agent
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
     (c) With respect to each Identified Additional Material Subsidiary, on or
before June 15, 2008, (i) deliver to the Administrative Agent a supplement to
the Subsidiary Guaranty and Security Agreement duly executed by each Identified
Additional Material Subsidiary, and (ii) take such actions and deliver to the
Administrative Agent all such items as required to be taken or delivered by a
Loan Party or with respect to a Loan Party under clauses (i), (iii), (v), (vi),
(vii), (viii), (ix) and (xviii) of Section 4.01(a).
     6.10 Borrowing Base Certificate. In the case of the Borrower, at any time
when the Total Outstandings equal or exceed $50,000,000, deliver or cause to be
delivered, at the Borrower’s expense, the following:
     (a) to the Administrative Agent, the following documents in a form
satisfactory to it:
     (i) on a monthly basis and in no event later than 25 days after the end of
each such month or, if an Event of Default shall exist, more frequently as the
Administrative Agent may reasonably request (but in no event more often than
weekly) or as the Borrower shall elect, a Borrowing Base Certificate,
accompanied by such supporting detail and documentation as is contemplated by
the Borrowing Base Certificate and/or as shall be requested by the
Administrative Agent in its reasonable discretion (in a form and detail
satisfactory to the Administrative Agent);
     (ii) on a monthly basis and in no event later than 25 days after the end of
each such month or, if an Event of Default shall exist, more frequently as the
Administrative Agent may in good faith request (but in no event more often than
weekly), detailed agings of Accounts and a detailed listing of the inventory of
Quail Tools (together with a reconciliation to its general ledger); and
     (iii) upon the Administrative Agent’s request in good faith (but in no
event more often than (x) monthly so long as no Event of Default shall exist or
(y) weekly if an Event of Default shall exist), (A) copies of customer
statements and credit memos, remittance advices and reports, and copies of
deposit slips and bank statements, and (B) a statement of the outstanding loans
and payments made, and Accounts owing to, Affiliates as of the last day of the
immediately preceding month.
Credit Agreement

87



--------------------------------------------------------------------------------



 



     (b) To the Administrative Agent such other reports, statements and
reconciliations with respect to the Borrowing Base or the Collateral as it shall
from time to time request in its reasonable discretion.
     6.11 Cash Management Systems. (a) Within 30 days after the opening of any
deposit account, securities account, lockbox account, concentration account,
collection account or disbursement account, in each case other than any
Immaterial Account, in the United States, deliver to the Administrative Agent a
schedule (a “Supplemental Account Identification Schedule”) which provides, in
respect of each such account opened since the Closing Date (i) the name and
location of each bank and securities intermediary at which the Borrower or such
Subsidiary Guarantor maintains a deposit account, securities account, lockbox
account, concentration account, collection account or disbursement account in
the United States and (ii) the account number and account name or other relevant
descriptive data with respect to each such account and such other information
with respect to each such account as the Administrative Agent shall reasonably
request.
     (b) On or before the date which is 30 days after the delivery of any
Supplemental Account Identification Schedule, cause to be delivered to the
Administrative Agent a Control Agreement and/or a Lockbox Agreement with respect
to each account described in such Supplemental Account Identification Schedule
which the Administrative Agent reasonably requires to be subject to such an
agreement, in each case duly executed and delivered by the Borrower or the
relevant Subsidiary Guarantor and by the bank or securities intermediary that
maintains such account.
     (c) Cause all proceeds of any Collateral in every form, including, without
limitation, cash, checks, wire transfers and other forms of receipts, to be
deposited promptly in a collection account or lockbox account (i) in respect of
which a Control Agreement and/or Lockbox Agreement, as appropriate, is in effect
and (ii) which, at any time after an Event of Default has occurred and is
continuing, is used solely for the purpose of receiving proceeds of Collateral.
     6.12 Inspection of Collateral. The Borrower agrees that the Administrative
Agent or its agents may, as the Administrative Agent shall deem necessary or
appropriate in the exercise of its sole discretion, enter upon the premises of
the Borrower or any Subsidiary Guarantor at any time and from time to time,
during normal business hours and upon reasonable notice under the circumstances,
and at any time whatsoever on and after the occurrence of a Default or Event of
Default, for the purposes of conducting field examinations and appraisals and
inspecting, evaluating and verifying the Collateral, all of the above to be at
the Borrower’s expense during the existence of an Event of Default and at the
Lenders’ expense if no Event of Default exists. Notwithstanding the foregoing,
the Administrative Agent will require an annual appraisal of the Borrowing Base
Collateral at the Borrower’s expense with such appraisal to be (a) prepared by a
third-party collateral appraiser selected by the Administrative Agent in its
sole reasonable discretion, and (b) completed by no later than September 30 of
each calendar year, beginning with September 30, 2009.
     6.13 Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders written notice promptly, and in any event
within five (5) Business Days of the occurrence, of any Casualty Event to any
Borrowing Base Collateral
Credit Agreement

88



--------------------------------------------------------------------------------



 



reasonably expected by the Borrower to result in Net Loss Proceeds in excess of
$5,000,000 and (b) will ensure that the Net Loss Proceeds of any such event
(whether in the form of insurance proceeds or otherwise) are collected and
applied in accordance with the applicable provisions of the Loan Documents.
     6.14 Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. The Borrower agrees to execute, deliver and cause to
be recorded such amendments to the Mortgages as the Hedge Banks or Cash
Managements Banks may reasonably request to secure the Obligations under the
Secured Hedge Agreements and Secured Cash Management Agreements, respectively,
by the Mortgages. Upon the exercise by the Administrative Agent or any Lender of
any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from the Borrower
or any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary (other than any Immaterial Subsidiary) to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens for taxes, assessments or governmental charges or claims not yet
due or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;
     (b) Landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
Credit Agreement

89



--------------------------------------------------------------------------------



 



     (d) deposits to secure the payment or performance of bids, tenders,
government contracts, trade contracts (other than for borrowed money), leases,
statutory or regulatory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 7.01(f),
securing Indebtedness permitted by Section 7.03(d), provided that no such Lien
is spread to cover any additional Property after the Closing Date;
     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.03(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created within 90 days
after the acquisition of such fixed or capital assets, (ii) such Liens do not at
any time encumber any Property other than the Property financed by such
Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
     (h) Liens created pursuant to the Collateral Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens not otherwise permitted by this Section 7.01 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined, in the case of
each such Lien, as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrower and all Subsidiaries) $20,000,000 at any one
time provided that no such Lien shall extend to or cover any Borrowing Base
Collateral or Equity Interests comprising Collateral;
     (k) judgment Liens not giving rise to an Event of Default under
Section 8.01(h) so long as any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;
     (l) Liens upon specific items of inventory or other goods of the Borrower
or any Subsidiary securing such Person’s obligations in respect of bankers
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment, or storage of such inventory or other goods;
     (m) Liens securing reimbursement obligations with respect to commercial
letters of credit that encumber documents and other property or assets relating
to such letters of credit and products and proceeds thereof; and
     (n) Liens permitted under the Mortgages.
Credit Agreement

90



--------------------------------------------------------------------------------



 



     7.02 Financial Condition Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower to exceed 4.00:1.00.
     (b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 2.50:1.00.
     (c) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower to exceed 1.50:1.00.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness (i) of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary and (ii) of
any Subsidiary to any Loan Party or other Subsidiary;
     (c) Indebtedness (including, without limitation, in respect of Capitalized
Leases and Synthetic Lease Obligations) secured by Liens permitted by
Section 7.01(g), (i) of the Borrower or any of its Subsidiaries in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding and
(ii) of any Foreign Subsidiaries in an aggregate principal amount not to exceed
$150,000,000 at any one time outstanding, provided that, with respect to this
clause (ii), as of the date of incurrence of such Indebtedness and giving effect
thereto, the Consolidated Senior Secured Leveraged Ratio calculated for the four
consecutive fiscal periods most recently ended does not exceed 1.00:1.00;
     (d) (i) Indebtedness outstanding on the date hereof and listed on
Schedule 7.03(d) and (ii) any Indebtedness the Net Cash Proceeds of which are
used (A) to refinance, refund, renew or extend any Indebtedness referred to in
the preceding clause (i) (without any shortening of the maturity of any
principal amount thereof) or (B) to pay premiums, fees or expenses payable in
connection with any such refinancing, refunding, renewal or extension;
     (e) (i) Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness permitted under this Section 7.03 and (ii) Guarantees made in the
ordinary course of business by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any Subsidiary Guarantor;
     (f) Indebtedness represented by agreements of the Borrower or any
Subsidiary providing for indemnification, adjustment of purchase price, or
similar obligations, in each case, incurred or assumed in connection with the
Disposition of any business, assets, or Equity Interests of the Borrower or any
Subsidiary; provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Borrower and its Subsidiaries in connection with such Disposition; and
Credit Agreement

91



--------------------------------------------------------------------------------



 



     (g) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $100,000,000 at any one time outstanding; as long
such Indebtedness: (i) has a scheduled maturity occurring after the Maturity
Date, (ii) contains terms (including covenants and events of default) no more
restrictive, taken as a whole, to the Borrower and its Subsidiaries than those
contained in this Agreement, and (iii) has no scheduled amortization.
     7.04 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
     (a) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
(i) the Subsidiary Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.09 in connection therewith);
     (b) any Subsidiary may merge with any other Subsidiary (or any Person that
becomes a Subsidiary contemporaneously with such merger) so long as, in the case
of any merger involving a Subsidiary Guarantor, the surviving Person shall be
(or shall contemporaneously become) a Subsidiary Guarantor and such merger could
not reasonably be expected to have a material adverse effect on the business,
assets, property or financial condition of the surviving Subsidiary; and
     (c) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary (so
long as, in the case of any such Disposition by a Subsidiary Guarantor, the
Subsidiary to whom such assets are disposed of is a Subsidiary Guarantor) and
may be dissolved following such Disposition.
     7.05 Disposition of Property. Dispose of (i) any Eligible Specified Rig,
(ii) any Eligible Accounts Receivable or (iii) any Eligible Rental Equipment, in
each case whether now owned or hereafter acquired, or issue or Dispose of any
Equity Interest of any Person that directly or indirectly owns any of the
foregoing, except:
     (a) Dispositions permitted by Section 7.04(c);
     (b) the Disposition of obsolete or worn out property, or property that is
no longer used or useful in such Person’s business, in the ordinary course of
business;
     (c) the Disposition of inventory or other assets in the ordinary course of
business or consistent with past practice;
     (d) Dispositions of cash or Cash Equivalents;
     (e) the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower or any Subsidiary Guarantor;
Credit Agreement

92



--------------------------------------------------------------------------------



 



     (f) transfers of assets between or among the Borrower and the Subsidiary
Guarantors;
     (g) any Dispositions constituted by the granting of Liens permitted by
Section 7.01;
     (h) any lease of drill pipe by Quail Tools to a customer located outside of
the United States and any subsequent sale to such customer of any such drill
pipe;
     (i) any sale by the Borrower or any Subsidiary to its customers of drill
pipe, tools, and associated drilling equipment utilized in connection with a
drilling contract for the employment of a drilling rig in the ordinary course of
business and consistent with past practice; and
     (j) Dispositions of Property described on Schedule 7.05(j).
     7.06 Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Equity Interests of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary, or enter into any derivatives or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Equity Interests (collectively, “Restricted Payments”), except
that:
     (a) any Subsidiary (a “Paying Subsidiary”) may make Restricted Payments
(i) to the Borrower or any Subsidiary Guarantor, (ii) in the case of any Paying
Subsidiary that is a partnership or a limited liability company, ratably to the
partners or members thereof, as the case may be, so long as at least one such
partner or member, as the case may be, is a Subsidiary Guarantor and (iii) if
such Paying Subsidiary is not a Subsidiary Guarantor, to any other Subsidiary
which is the parent of such Paying Subsidiary;
     (b) the Borrower may make Restricted Payments in the form of common stock
of the Borrower;
     (c) the Borrower may make Restricted Payments in connection with (i) the
conversion, redemption, or repurchase of the Convertible Notes and (ii) the High
Strikes Agreements;
     (d) so long as no Event of Default has occurred and is continuing or would
be caused thereby, the Borrower or any Subsidiary may repurchase, redeem, or
otherwise acquire or retire any Equity Interests of the Borrower or any
Subsidiary held by any existing or former officer or employee of the Borrower or
any Subsidiary pursuant to any equity subscription agreement, stock option
agreement, or similar agreement, provided, that the aggregate amount of payments
under this paragraph subsequent to the date hereof (net of any proceeds received
by the Borrower subsequent to the date hereof in connection with resales of any
common stock or common stock options so purchased) shall not exceed $2,000,000
in any 12 month period; and
Credit Agreement

93



--------------------------------------------------------------------------------



 



     (e) the Borrower may acquire Equity Interests in connection with the
exercise of stock options or stock appreciation rights by way of cashless
exercise or in connection with the satisfaction of withholding tax obligations.
     7.07 Modifications of Debt Instruments, etc. (a) amend, modify or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Convertible Notes, the Senior Notes or any
Refinancing Debt to the extent that any such amendment, modification, waiver or
other change would shorten the maturity or increase the amount of any payment of
principal thereof, increase the rate or shorten the date for payment of interest
thereon or make any covenant or other restriction applicable to the Borrower or
any of its Subsidiaries materially more restrictive) or (b) amend its
Organization Documents in any manner adverse to the Administrative Agent or the
Lenders.
     7.08 Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than (i) the Borrower or any Subsidiary
Guarantor or (ii) in the case of any Excluded Subsidiary, any other Excluded
Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, except for transactions permitted by the following sentence. This
Section 7.08 shall not apply to the following transactions: (i) any employment
agreement entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business and consistent with past practices, (ii) payment of
reasonable directors’ fees to Persons who are not otherwise Affiliates of the
Borrower, (iii) sales of Equity Interests of the Borrower to Affiliates of the
Borrower, (iv) any Restricted Payment otherwise permitted under Section 7.06 or
any Investment, (v) indemnification agreements with, and payments made, to
officers, directors, and employees of the Borrower or any Subsidiary pursuant to
charter, bylaw, statutory, or contractual provisions, and (vi) the performance
of obligations of the Borrower or any Subsidiary under the terms of any
agreement to which the Borrower or any Subsidiary is a party as of the date of
this Agreement, and any amendments, modifications, supplements, extensions, or
renewals of such agreements; provided that any such amendments, modifications,
supplements, extensions, or renewals of such agreements are not materially more
disadvantageous, taken as a whole, to the Administrative Agent and the Lenders
than the terms of such agreements as in effect on the date of this Agreement.
     7.09 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
     7.10 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its Property or revenues, whether now owned or hereafter acquired,
to secure the Obligations or, in the case of any guarantor, its obligations
under the Subsidiary Guaranty, other than (a) this Agreement and the other Loan
Documents, (b) the Indentures or any indenture or similar instrument governing
any Refinancing Debt, (c) any agreements governing any purchase money Liens or
Capitalized Leases or other
Credit Agreement

94



--------------------------------------------------------------------------------



 



secured Indebtedness otherwise permitted hereby (in which case, any prohibition
or limitation shall only be effective against the assets financed thereby or
securing such Indebtedness), (d) customary non assignment provisions in any
contract or lease entered into in the ordinary course of business and consistent
with past practices, (e) applicable law or any applicable rule, regulation, or
order of any Governmental Authority, (f) provisions with respect to the
disposition or distribution of assets or property in joint venture agreements,
asset sale agreements, stock sale agreements, and other similar agreements
entered into in the ordinary course of business, and (g) restrictions on cash or
other deposits or net worth imposed by customers under contracts entered into in
the ordinary course of business.
     7.11 Restrictions on Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Equity Interests of such Subsidiary held by, or pay any Indebtedness owed to,
the Borrower or any other Subsidiary, (b) make Investments in the Borrower or
any other Subsidiary or (c) transfer any of its assets to the Borrower or any
other Subsidiary, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Equity Interests or assets of such Subsidiary, (iii) any restrictions
imposed pursuant to agreements governing any purchase money Liens or Capitalized
Leases or other secured Indebtedness otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective as to transfers of the
assets financed thereby or securing such Indebtedness), (iv) customary non
assignment provisions in any contract or lease entered into in the ordinary
course of business and consistent with past practices, (v) applicable law or any
applicable rule, regulation, or order of any Governmental Authority,
(vi) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements, and other similar agreements entered into in the ordinary course of
business, provided that such provisions apply only to the assets subject to such
agreements, and (vii) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business.
     7.12 Lines of Business. Enter into any material business except for those
businesses directly relating to the oil services industry in which the Borrower
and its Subsidiaries have previously engaged or are engaged on the Closing Date
or that are incidental or reasonably related thereto or that are a reasonable
extension thereof, as determined in good faith by the Borrower or applicable
Subsidiary.
     7.13 Hedge Agreements. Enter into any Swap Contract other than Swap
Contracts entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
Credit Agreement

95



--------------------------------------------------------------------------------



 



     (a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or
     (b) Specific Covenants. (i) Any Loan Party shall default in the observance
or performance of any agreement contained in clause (i) or (ii) of Section
6.04(a) (with respect to the Borrower only), Section 6.03(a) or Article VII, or
in Article IV of the Security Agreement or (ii) any Loan Party shall default in
the observance or performance of any agreement contained in Section 6.01,
Section 6.09(a)(i), Section 6.09(c) or Section 6.10(a)(i) and such default shall
continue unremedied for a period of 10 days; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above or (d)
below) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days or any “Event of Default” under any Loan
Document (other than this Agreement) shall occur and continue to exist beyond
any applicable grace period set forth in such Loan Document; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination
Credit Agreement

96



--------------------------------------------------------------------------------



 



Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than any Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or
     (h) Judgments. One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving, for the Borrower and its
Subsidiaries taken as a whole, a liability (not paid or fully covered by
independent third party insurance as to which the relevant insurance company has
acknowledged coverage) in an aggregate amount in excess of the Threshold Amount,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal by the earlier of (i) the date which 30 days
from the entry thereof and (ii) the date on which the relevant judgment
creditor(s) has begun to enforce such judgment(s) or decree(s); or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
Credit Agreement

97



--------------------------------------------------------------------------------



 



     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.09 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof; provided, however, that the
Administrative Agent or applicable L/C Issuer may, at any time and from time to
time after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations and the Borrower shall deposit such additional Cash Collateral);
and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the
Credit Agreement

98



--------------------------------------------------------------------------------



 



Administrative Agent and amounts payable under Article III but excluding any
principal, interest and Letter of Credit Fees) payable to the Administrative
Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations arising under the Loan Documents, ratably among the Lenders
and the L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
Credit Agreement

99



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     (a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article,
other than the final sentence of Section 9.10, are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In furtherance thereon, each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and each L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent (or any sub-agent of the Administrative Agent appointed
pursuant to Section 9.05), as “collateral agent” to act as trustee on their
behalf solely for the purpose of acting as mortgagee under Mortgages and holding
the first preferred mortgage interest in each Specified Rig granted to the
Administrative Agent, as “collateral agent”, as trustee pursuant to the
respective Mortgage. The Administrative Agent hereby accepts such trust and
declares that, as trustee, it will hold each Mortgage for the sole use and
benefit of the Lenders and each L/C Issuer and shall, on behalf of the trust
created hereby, perform its obligations hereunder, but only upon the terms and
conditions of this Agreement. In connection with all of the foregoing, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent,
Syndication Agent, or Documentation Agent, as applicable, hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent,
Syndication Agent, or Documentation Agent, as applicable, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
Syndication Agent, or Documentation Agent, as applicable, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial
Credit Agreement

100



--------------------------------------------------------------------------------



 



advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent, Syndication Agent, or
Documentation Agent, as applicable, hereunder and without any duty to account
therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Credit Agreement

101



--------------------------------------------------------------------------------



 



     9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a
Credit Agreement

102



--------------------------------------------------------------------------------



 



successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the “Bookrunners” or “Arrangers” or the Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
Credit Agreement

103



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer or in any such proceeding. The Administrative Agent
is not authorized hereunder to credit bid any Obligation held by any Lender or
any L/C Issuer in any proceeding under any Debtor Relief Law without the prior
consent of such Lender or such L/C Issuer.
     9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuers shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(g); and
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10. In each case as specified in this
Credit Agreement

104



--------------------------------------------------------------------------------



 



Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.
     9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Subsidiary Guaranty or any Collateral by virtue of the provisions hereof or
of the Subsidiary Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
     9.12 United States Citizen. Notwithstanding any right, power or remedy
granted to the Administrative Agent herein or pursuant to any other Loan
Document, or at law, in equity, admiralty or otherwise, the Administrative Agent
will not take any action that causes a violation of Section 2 or Section 9 of
the Shipping Act of 1916, as amended (the “Shipping Act”). The Administrative
Agent represents and warrants to the Borrower and to each Secured Party that it
is a “United States Citizen” within the meaning of Section 2 of the Shipping Act
until the Obligations have been paid in full. The Administrative Agent agrees
that it will promptly prepare and deliver any affidavits or other similar
documents evidencing its compliance with the Shipping Act as may be required in
connection with the documentation, operation, chartering or mortgaging of the
Specified Rigs. If at any time prior to the termination of the Security
Agreement or the Mortgages with respect to the Specified Rigs, the
Administrative Agent ceases to comply with Section 2 of the Shipping Act, the
Administrative Agent shall notify the Borrower and the Lenders of such fact and
take all necessary actions to resign as the “collateral agent” under the
Collateral Documents in accordance with the provisions of this Agreement and the
other Loan Documents.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
Credit Agreement

105



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01 (other than Section
4.01(b)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;
     (b) without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Loan Lenders, as the case may be;
     (c) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for (i) any payment (excluding mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender entitled to
such payment or (ii) any scheduled reduction of any Facility hereunder or under
any other Loan Document without the written consent of each Appropriate Lender;
     (e) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to change the manner of computation of
any financial ratio (including any change in any applicable defined term) used
in determining the Applicable Rate even if the effect of such amendment would be
to reduce the interest rate on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
     (f) change (i) the definition of “Applicable Percentage”, Section 2.12(a),
Section 2.12(f), Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby or (ii) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term Loan Facility, the Required Term Loan Lenders, and (ii) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;
     (g) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each L/C Issuer;
     (h) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(h)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders” or “Required Term Loan Lenders”
without the written consent of each Lender under the applicable Facility;
Credit Agreement

106



--------------------------------------------------------------------------------



 



     (i) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (j) release all or substantially all of the value of the Subsidiary
Guaranty without the written consent of each Lender, except to the extent the
release of any Subsidiary Guarantor from the Subsidiary Guaranty is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);
     (k) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Loan Lenders and (ii) if such Facility is the Revolving Credit Facility,
the Required Revolving Lenders;
     (l) increase the Advance Rates under the Borrowing Base without the written
consent of each Lender;
     (m) amend, modify or waive any provision of (i) the definition of
“Borrowing Base” or (ii) any of the capitalized terms used in such definition,
in each case, without the consent of Lenders holding at least 75% of the sum of
the (a) Total Outstandings (with the aggregate amount of each Revolving Credit
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held by such Revolving Credit Lender for such purpose) and (b) aggregate
unused Revolving Credit Commitments but excluding the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender; or
     (n) amend the last sentence of Section 9.09 without the written consent of
each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
Credit Agreement

107



--------------------------------------------------------------------------------



 



     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, or Bank of America as an
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender or L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Credit Agreement

108



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and Bank of America as an L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender or L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the other L/C Issuers. In
addition, each Lender and each L/C Issuer (other than Bank of America) agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties
Credit Agreement

109



--------------------------------------------------------------------------------



 



of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any
Credit Agreement

110



--------------------------------------------------------------------------------



 



Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or any L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent, any L/C Issuer or any Related Party of any of the
foregoing (and without limiting the Borrower’s obligation to do
Credit Agreement

111



--------------------------------------------------------------------------------



 



so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), such other Agent, such L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), any other
Agent or any L/C Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any other Agent or any L/C Issuer in connection with such capacity;
and provided further that the obligation to indemnify the L/C Issuers hereunder
shall be limited solely to the Revolving Credit Lenders. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than thirty days after written demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and each L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a
Credit Agreement

112



--------------------------------------------------------------------------------



 



rate per annum equal to the Federal Funds Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long
Credit Agreement

113



--------------------------------------------------------------------------------



 



as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and
     (C) the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Credit Agreement

114



--------------------------------------------------------------------------------



 

\

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also
Credit Agreement

115



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America acting as an L/C
Issuer or other Lender that has issued a then-outstanding Letter of Credit
assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to subsection (b) above, Bank of America or such other Lender, as
applicable, may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer. In the event of any such resignation as L/C Issuer, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America or such other
assigning Lender as L/C Issuer, as the case may be. If Bank of America or such
other assigning Lender resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America or such other retiring
L/C Issuer, as the case may be, to effectively assume the obligations of Bank of
America or such other retiring L/C Issuer, as the case may be, with respect to
such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the other Agents, the Lenders and the L/C Issuers agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed
Credit Agreement

116



--------------------------------------------------------------------------------



 



to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
Section 2.15(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any other
Agent, any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any other Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent, the other Agents, the Lenders and the L/C
Issuers acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
Credit Agreement

117



--------------------------------------------------------------------------------



 



different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, such L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the
Credit Agreement

118



--------------------------------------------------------------------------------



 



remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY
Credit Agreement

119



--------------------------------------------------------------------------------



 



OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Credit Agreement

120



--------------------------------------------------------------------------------



 



     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and each of the
Co-Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and each
Co-Arranger, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Co-Arrangers
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Co-Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Co-Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Co-Arranger has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and each Co-Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and each other Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each other Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
Credit Agreement

121



--------------------------------------------------------------------------------



 



     10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  PARKER DRILLING COMPANY    
 
           
 
  By:   s/ David W. Tucker    
 
  Name:  
 
David W. Tucker    
 
  Title:   Treasurer and Assistant Secretary    
 
                BANK OF AMERICA, N.A., as
Administrative Agent    
 
           
 
  By:   s/ Shelley A. McGregor    
 
  Name:  
 
Shelley A. McGregor    
 
  Title:   Senior Vice President    

Credit Agreement

122



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender and an
L/C Issuer    
 
           
 
  By:   s/ Shelley A. McGregor    
 
  Name:  
 
Shelley A. McGregor    
 
  Title:   Senior Vice President    
 
                LEHMAN COMMERCIAL PAPER INC., as
Syndication Agent and a Lender    
 
           
 
  By:   s/ Ritam Bhalla    
 
  Name:  
 
Ritam Bhalla    
 
  Title:   Authorized Signatory    
 
                ABN AMRO BANK N.V., as Documentation
Agent and a Lender    
 
           
 
  By:   s/ John D. Reed    
 
  Name:  
 
John D. Reed    
 
  Title:   Director    
 
           
 
  By:   s/ Todd D. Vaubel    
 
  Name:  
 
Todd D. Vaubel    
 
  Title:   Vice President    
 
                CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender    
 
           
 
  By:   s/ R. S. Freistat    
 
  Name:  
 
Roger Scott Freistat    
 
  Title:   Credit Manager    
 
                NATIXIS, as a Lender    
 
           
 
  By:   s/ Donovan C. Broussard    
 
  Name:  
 
Donovan C. Broussard    
 
  Title:   Managing Director    

Credit Agreement

123



--------------------------------------------------------------------------------



 



             
 
  By:   s/ Louis P. LaVille, III    
 
  Name:  
 
Louis P. LaVille, III    
 
  Title:   Managing Director    
 
                WHITNEY NATIONAL BANK, as a Lender    
 
           
 
  By:   s/ Paul Cole    
 
  Name:  
 
Paul Cole    
 
  Title:   Vice President    
 
                WELLS FARGO BANK, N.A., as a Lender    
 
           
 
  By:   s/ Corbin Womac    
 
  Name:  
 
Corbin Womac    
 
  Title:   Assistant Vice President    
 
                DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender    
 
           
 
  By:   s/ Silvia L. Spear    
 
  Name:  
 
Silvia L. Spear    
 
  Title:   Managing Director    
 
           
 
  By:   s/ Keith C. Braun    
 
  Name:  
 
Keith C. Braun    
 
  Title:   Managing Director    
 
                HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:   s/ Steven F. Larsen    
 
  Name:  
Steven F. Larsen
   
 
  Title:   First Vice President    

Credit Agreement

124



--------------------------------------------------------------------------------



 



                  NORTHRIM BANK, as a Lender    
 
           
 
  By:   s/ Leonard F. Horst    
 
  Name:  
 
Leonard F. Horst    
 
  Title:   Senior Vice President    

Credit Agreement

125



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
EXISTING LETTERS OF CREDIT
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
ACCOUNT DEBTORS
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.04
LITIGATION
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.07
SPECIFIED RIGS
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
SUBSIDIARIES, AND
OTHER EQUITY INVESTMENTS
Credit Agreement
 



--------------------------------------------------------------------------------



 



SCHEDULE 5.16
ENVIRONMENTAL MATTERS
Several years ago the Borrower received an information request under the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”)
designating Parker Drilling Offshore Corporation, a subsidiary of the Borrower
(the “Subsidiary”) as a potentially responsible party with respect to the Gulfco
Marine Maintenance, Inc. Superfund Site in Freeport, Texas (EPA No. TX
055144539). The Subsidiary responded to this request in 2003 with documents. In
January, 2008 the Subsidiary received an administrative order to participate in
an investigation of the site and a study of the remediation needs and
alternatives. The EPA alleges that the Subsidiary is successor to a party who
owned the Gulfco site during the time when chemical releases took place there.
Two other parties have been performing that work since mid-2005 under an earlier
version of the same order. The Subsidiary believes that it has a sufficient
cause to decline participation under the order and has notified the EPA of that
decision. Non-compliance with an EPA order absent sufficient cause for doing so
can result in substantial penalties under CERCLA. The Subsidiary is continuing
to evaluate its relationship to the site and intends to confer with the EPA in
an effort to resolve the matter. The Borrower has not yet estimated the amount
or impact on its operations, financial position or cash flows of any costs
related to the site. The EPA and the other two parties have spent over
$2.5 million studying and conducting initial remediation of the site, and it is
anticipated that an additional $1.3 million will be required to complete the
remediation. The Borrower does not believe it has any obligation with respect to
the remediation of the property, and accordingly no accrual was made as of
December 31, 2007.
Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 5.18
UCC FILING JURISDICTION;
UNITED STATES COAST GUARD FILING
Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 7.01(f)
EXISTING LIENS
Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 7.03(d)
EXISTING INDEBTEDNESS
Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 7.05(j)
PERMITTED DISPOSITIONS
Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
Credit Agreement





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE



--------------------------------------------------------------------------------



 




EXHIBIT B
FORM OF BORROWING BASE CERTIFICATE
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:

                 
(1) Total Borrowing Base
               
(from Schedule I)
               
 
             
 
               
(2) Revolving Credit Facility
               
 
             
 
               
(3) Aggregate Outstanding Amount of the Revolving Credit Loans
               
 
             
 
               
(4) Aggregate Outstanding Amount of the L/C Obligations
               
 
               
(5) Aggregate Outstanding Amount of the Term Loans
               
 
             
 
               
(6) Aggregate unused Term Loan Commitments
               
 
             
 
               
(7) Borrowing Availability (Borrowing Base Deficiency)
               
 
               
(A) the lesser of (1) and the sum of (2) plus (5) plus (6) minus
               
 
               
(B) the sum of (3) plus (4) plus (5)
               
 
             

     This report (this “Certificate”) is submitted pursuant to Section 6.10(a)
of the Credit Agreement, dated as of May 15, 2008 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), among Parker Drilling Company, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent and L/C Issuer, and the other Agents party thereto.
Pursuant to the Collateral Documents, the Administrative Agent has been granted
a security interest in all of the Collateral referred to in this Certificate and
has a valid perfected first priority security interest in the Eligible
Collateral, subject to the Liens permitted under Section 7.01 of the Credit
Agreement. Unless otherwise indicated, capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Credit Agreement.



--------------------------------------------------------------------------------



 




     The undersigned hereby certifies, as of the date first written above, that
(a) the amounts and calculations herein and in Schedule I accurately reflect the
Accounts, Eligible Accounts, Rental Equipment, Eligible Rental Equipment,
Specified Rigs, Eligible Specified Rigs and Outstanding Amounts and (b) no
Default or Event of Default has occurred or is continuing.

                  PARKER DRILLING COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
     
 
   
 
  Title:        
 
     
 
   



--------------------------------------------------------------------------------



 




SCHEDULE I
to Borrowing Base Certificate
Parker Drilling Company Borrowing Base Certificate for the Month
Ending:                     , 20___

          ITEM   Amount
I. Accounts
       
 
       
Initial deductions (pursuant to definition of Net Amount):
       
(Returns, rebates, discounts, credits, allowances, taxes)
       
 
       
Deductions for ineligible accounts (pursuant to definition of Eligible Accounts
Receivable:
       
Accounts arising out of sales to an Affiliate (paragraph (a))
       
Accounts more than 60 days overdue after original payment due date or more than
90 days overdue after original invoice date or, in the case of Accounts from
Qualified Account Debtors, Accounts more than 90 days overdue after the original
payment due date or 120 days overdue after the original invoice date (paragraph
(b))
       
Accounts of debtors 50% or more of whose Accounts are ineligible pursuant to
overdue provision (paragraph (c))
       
Accounts of debtor exceeding 10% of all Accounts of Borrower and Subsidiaries
combined or, for certain debtors, the threshold determined in Schedule 1.01(b)
(paragraph (d))
       
Accounts of debtor who is creditor of Borrower or Subsidiary; Accounts of debtor
who has disputed liability or has made claims with respect to any Accounts;
Accounts subject to any right of set-off by debtor or with respect to which any
other claim, counterclaim, chargeback, rebate, allowance or offset has been
asserted (paragraph (e))
       
Accounts of bankrupt debtors (paragraph (f))
       
Accounts of debtors outside of the United States, Canada or Puerto Rico, unless
letter of credit has been issued (paragraph (g))
       
Bill-and-hold, guaranteed sale, sale-and return, sale on approval or consignment
basis or pursuant to written agreement providing for the repurchase or return
(paragraph (h))
       
Accounts for which the Administrative Agent determines (in its Permitted
Discretion) that collection is insecure or that it may not be paid by reason of
financial inability to pay (paragraph (i))
       
Government Accounts (paragraph (j))
       
Accounts requiring additional services or obligation or otherwise not
representing final sale (paragraph (k))
       
Documentation relating to the Accounts does not comply with all legal
requirements (paragraph (1))
       
Accounts as to which representations and warranties are breached (paragraph (m))
       



--------------------------------------------------------------------------------



 





          ITEM   Amount
Accounts subject to adverse security deposit, progress payment or similar
advance (to the extent thereof) (paragraph (n))
       
Accounts relating to any instrument or chattel paper that have not been pledged
to the Administrative Agent (o))
       
Accounts of debtor in State requiring filing of Notice of Business Activity
Report if Borrower and Subsidiary have not qualified to do business or obtained
such filing (paragraph (p))
       
Accounts arising from progress billing or is otherwise conditioned upon
Borrower’s or Subsidiary’s performance (paragraph (q))
       
Accounts deemed ineligible by Administrative Agent (in its Permitted Discretion)
(paragraph (r))
       
Total ineligibles:
       
Eligible Accounts Receivables:
       
 
       
Advance Rate:
    85 %
 
       
Accounts availability:
       
 
       
II. Rental Equipment
       
 
       
Net Orderly Liquidation Value:
       
 
       
Net Book Value:
       
 
       
Deductions for ineligible rental equipment (pursuant to definition of Eligible
Rental Equipment):
       
Rental Equipment not solely owned by Quail Rental Tools (section (i))
       
Rental Equipment not subject to Administrative Agent’s first priority security
interest (section (ii))
       
Rental Equipment for which Quail Rental Tools does not have title or which is
located outside continental United States, the Gulf of Mexico and Canada
(section (iii))
       
Rental Equipment which is obsolete, unmerchantable or slow moving (section (iv))
       
Rental Equipment which does not conform to representations and warranties in
Credit Agreement (section (v))
       
Rental Equipment held under Vendor Lease (section (i))
       
Rental Equipment held at leased property (unless satisfactory landlord lien
waiver has been obtained or rent reserve equal to 3 months rent on such property
has been deducted from Borrowing Base) (Section (ii))
       
Rental Equipment otherwise deemed ineligible by Administrative Agent in its
Permitted Discretion (section (iii))
       
Total ineligibles:
       
Eligible Rental Equipment:
       



--------------------------------------------------------------------------------



 





          ITEM   Amount
Equipment OLV Percentage:
       
Advance Rate:
       
Rental Equipment availability:
       
 
       
III. Specified Rigs
       
 
       
Net Orderly Liquidation Value of Specified Rigs:
       
 
       
Deductions for ineligible Specified Rigs (pursuant to the definition of Eligible
Specified Rigs):
       
Specified Rig not solely owned by a Loan Party (section (i))
       
Specified Rig not subject to Administrative Agent’s first priority Lien (section
(ii))
       
Specified Rig for which a Loan Party does not have title or which is located
outside continental United States or Gulf of Mexico waters subject to state or
Federal jurisdiction (section (iii))
       
Specified Rig which is obsolete (section (iv))
       
Specified Rig which does not conform to representations and warranties in Credit
Agreement or applicable Mortgage or is not insured (section (v))
       
Specified Rigs otherwise deemed ineligible by Administrative Agent in its
Permitted Discretion
       
Total ineligibles:
       
Eligible Specified Rigs:
       
Net Specified Rigs OLV:
       
Advance Rate:
    50 %
Specified Rigs availability:
       
 
       
IV. Net Borrowing Availability
       
 
       
Total Borrowing Base [(i) Accounts availability plus (ii) Rental Equipment
availability plus (iii) Specified Rigs availability]:
       
 
       
Minimum Percentage of Total Borrowing Base attributable to Eligible Accounts
Receivable:
    20 %
Current Eligible Accounts Receivable as a percentage of Total Borrowing Base:
       
Maximum Borrowing Base Availability (based on 20% minimum for Eligible Accounts
Receivable):
       
 
       
Aggregate Commitments under Revolving Credit Facility plus Term Loan Facility:
       
 
       
Total Borrowing Base:
       
Less: amounts outstanding under Revolving Credit Facility:
       



--------------------------------------------------------------------------------



 





          ITEM   Amount
Less: amounts outstanding under Letters of Credit:
       
Less: amounts outstanding under Term Loan Facility:
       
Less: any reserves established by the Administrative Agent pursuant to paragraph
(b) of definition of Borrowing Base and/or the second clause (ii) of the
definition of “Eligible Rental Equipment” and/or Section 2.04(b):
       
Net borrowing availability:
       



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF TERM NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to                      or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of May 15, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and L/C Issuer, and the
other Agents party thereto.
          The Borrower promises to pay interest on the unpaid principal amount
of each Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
          This Term Note is one of the Term Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term Note is also
entitled to the benefits of the Subsidiary Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Each Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                  PARKER DRILLING COMPANY    
 
           
 
  By:    
 
   
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to ___or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of May 15, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent and L/C Issuer, and the other Agents
party thereto.
          The Borrower promises to pay interest on the unpaid principal amount
of each Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
          This Revolving Credit Note is one of the Revolving Credit Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This Revolving Credit Note is also entitled to the benefits of the
Subsidiary Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Credit Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Credit Loans
and payments with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                  PARKER DRILLING COMPANY    
 
           
 
  By:    
 
   
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of May 15,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Parker Drilling Company, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent and L/C Issuer, and the other Agents
party thereto.
          The undersigned Responsible Officer1 hereby certifies as of the date
hereof that he/she is the
                                                             of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
          1. The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by Section 6.02(a). In
addition, the Borrower has delivered the Projections for the immediately
succeeding fiscal year and such Projections are based upon good faith estimates,
information and assumptions believed by management of the Borrower to be
reasonable at the time made and the undersigned has no reason to believe, as of
the date hereof, that such Projections are misleading in any material respect in
light of the circumstances under which made, or omit to state any material fact
which would render them misleading in any material respect, it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.
[Use following paragraph 1 for fiscal quarter-end financial statements]
          1. The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such consolidated financial statements
fairly state in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in
 

1   This certificate should be from the chief financial officer of the Borrower,
except in the case of each certificate delivered with monthly financial
statements other than fiscal quarter year-end which should be from the chief
financial officer, treasurer or controller.

 



--------------------------------------------------------------------------------



 



accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
[Use following paragraph 1 for monthly financial statements other than fiscal
quarter-end]
          1. The Borrower has delivered the unaudited financial statements
required by Section 6.01(c) of the Agreement for the calendar month ended as of
the above date. Such consolidated financial statements fairly state in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
          2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
          3. A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
[select one:]
          [to the best knowledge of the undersigned, during such fiscal period
each Loan Party performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]
—or—
          [to the best knowledge of the undersigned, the following covenants or
conditions have not been performed or observed and the following is a list of
each such Default or Event of Default and its nature and status:]
          4. The representations and warranties of the Borrower contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
          5. The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , ___.

                  PARKER DRILLING COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                      (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

I.   Section 7.02(a) – Consolidated Leverage Ratio.

         
A. Consolidated Total Debt at Statement Date
  $    
 
     
B. Consolidated EBITDA for Subject Period (from Schedule 2):
  $    
 
     
C. Consolidated Leverage Ratio (Line I.A ÷ Line I.B):
         to 1  
Maximum permitted:
       

     
 
  Minimum Consolidated Leverage Four Fiscal Quarters Ending   Ratio each fiscal
quarter   4:00 to 1

II.   Section 7.02(b) – Consolidated Interest Coverage Ratio.

         
A. Consolidated EBITDA for measurement period ending on above date (“Subject
Period”) (from Schedule 2):
  $    
 
     
B. Consolidated Interest Charges for Subject Period:
  $    
 
     
C. Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):
         to 1  
Minimum required:
       

     
 
  Minimum Consolidated Interest Four Fiscal Quarters Ending   Coverage Ratio
each fiscal quarter   2.50 to 1

III.   Section 7.02(c) – Consolidated Senior Secured Leverage Ratio.

         
A. Consolidated Senior Secured Debt at Statement Date
  $    
 
     
B. Consolidated EBITDA for Subject Period (from Schedule 2):
  $    
 
     
C. Consolidated Senior Secured Leverage Ratio (Line III.A ÷ Line III.B):
         to 1  
Maximum permitted:
       

     
 
  Minimum Consolidated Senior Four Fiscal Quarters Ending   Secured Leverage
Ratio each fiscal quarter   1.50 to 1

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                      (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
Consolidated Net Income
                                       
+ Consolidated Interest Charges
                                       
+ income taxes
                                       
+ depreciation expense
                                       
+ amortization expense
                                       
+ amortization of intangibles and organization cost
                                       
+ non-recurring expenses
                                       
+ other non-cash charges
                                       
- income tax credits
                                       
- non-recurring income or gains
                                       
- non-cash income
                                       
- cash expenditures added as non-cash charges in prior period
                                       
= Consolidated EBITDA
                                       

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]2 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]3 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities6) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

         
1.      Assignor[s]:
       
 
 
 
   
 
 
 
   

 

2   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   3   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   4   Select as appropriate.  
5   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   6   Include all applicable subfacilities.

 



--------------------------------------------------------------------------------



 



2. Assignee[s]:                                         
                                                                 
     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]
3. Borrower: Parker Drilling Company, a Delaware corporation
4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
5. Credit Agreement: Credit Agreement, dated as of May 15, 2008, among Parker
Drilling Company, as Borrower, the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent and L/C Issuer, and the other Agents
party thereto
6. Assigned Interest:

                                                                      Aggregate
            Percentage                             Amount of     Amount of    
Assigned of                     Facility     Commitment/Loans    
Commitment/Loans     Commitment/     CUSIP   Assignor[s]7   Assignee[s]8    
Assigned9     for all Lenders10     Assigned     Loans11     Number  
 
            ——     $ ——     $ ——       —— %        
 
            ——     $ ——     $ ——       —— %        
 
            ——     $ ——     $ ——       —— %        

     [7. Trade Date:                     ]12
     Effective Date:                     , 20                     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

7   List each Assignor, as appropriate.   8   List each Assignee, as
appropriate.   9   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, “Term Loan Commitment”, etc.).  
10   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.   11   Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   12   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

             
 
                ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
  Title:        
 
                ASSIGNEE         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Title:        

[Consented to and]13 Accepted:

         
 
       
 
        BANK OF AMERICA, N.A., as     Administrative Agent    
 
       
By:
       
 
       
Title:
       
 
        [Consented to:]14    
 
        [COMPANY]    
 
       
By:
       
 
       
Title:
       

 

13   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   14   To be added only if the consent of the
Borrower and/or other parties (e.g. L/C Issuers) is required by the terms of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF IRREVOCABLE PROXY, PLEDGE AND SECURITY AGREEMENT
 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF FIRST PREFERRED FLEET MORTGAGE
 



--------------------------------------------------------------------------------



 



EXHIBIT I-1
OPINION MATTERS
Form of Opinion of Counsel to Loan Parties
 



--------------------------------------------------------------------------------



 



EXHIBIT I-2
OPINION MATTERS
Form of Opinion of General Counsel
 